Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3272 Page 1 of 64




   1 Charles S. LiMandri (SBN: 110841)            Harmeet K. Dhillon (SBN:207873)
     Paul M. Jonna (SBN: 265389)                  Mark P. Meuser (SBN: 231335)
   2 Jeffrey M. Trissell (SBN: 292480)            Gregory R. Michael (SBN: 306814)
     LIMANDRI & JONNA LLP                         DHILLON LAW GROUP INC.
   3
     P.O. Box 9120                                177 Post Street, Suite 700
   4 Rancho Santa Fe, CA 92067                    San Francisco, CA 94108
     Telephone: (858) 759-9930                    Telephone: 415-433-1700
   5 Facsimile: (858) 759-9938                    Facsimile: 415-520-6593
   6 cslimandri@limandri.com                      harmeet@dhillonlaw.com
     pjonna@limandri.com                          mmeuser@dhillonlaw.com
   7 jtrissell@limandri.com                       gmichael@dhillonlaw.com
   8
     Thomas Brejcha, pro hac vice*                Attorneys for Plaintiffs
   9 Peter Breen, pro hac vice*
  10 THOMAS MORE SOCIETY
     309 W. Washington St., Ste. 1250
  11 Chicago, IL 60606
     Telephone: (312) 782-1680
  12
     tbrejcha@thomasmoresociety.org
  13 pbreen@thomasmoresociety.org
     *Application forthcoming
  14
  15 Attorneys for Plaintiffs
  16
  17                     UNITED STATES DISTRICT COURT

  18                  SOUTHERN DISTRICT OF CALIFORNIA

  19 SOUTH BAY UNITED PENTECOSTAL                   Case No. 3:20-cv-865-BAS
  20 CHURCH, a California non-profit
     corporation; and BISHOP ARTHUR                 Declaration of Charles Cicchetti
  21 HODGES III, an individual,                     in Support of Plaintiffs’
                                                    Renewed Motion for a
  22              Plaintiffs,                       Temporary Restraining Order /
  23        v.                                      Preliminary Injunction
  24 GAVIN NEWSOM, in his official capacity         Judge: Hon. Cynthia Bashant
  25 as the Governor of California, et al.,
  26              Defendants.
  27
  28

                                DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3273 Page 2 of 64




   1         I, Charles J. Cicchetti, declare and state as follows:
   2         1.    I am a resident of the State of California. I am a Managing Director at
   3 Berkeley Research Group, Inc. The views are my own and do not reflect the views of
   4 any entities with which I am affiliated. I submit this declaration in support of
   5 Plaintiffs’ Renewed Motion for a Temporary Restraining Order / Preliminary
   6 Injunction. I have personal knowledge of the matters set forth below, and could and
   7 would testify competently to them if called upon to do so.
   8         2.    I am an economist with a BA from Colorado College (1965) and a Ph.D.
   9 from Rutgers University (1969), and three years of Post Graduate Research at
  10 Resources for the Future (RFF). I was formally trained in statistics and econometrics
  11 and accepted as an expert witness in statistics and econometrics in federal court. 1 In
  12 the course of my work I regularly use epidemiology models and advanced statistical
  13 techniques. I have written expert reports analyzing toxic chemical and health effects,
  14 including three reports used in settlements related to the health and cancer risks
  15 related to TCP in drinking water. I have written three monographs in support of
  16 litigation related to federal regulations based on morbidity and mortality risks from air
  17 pollution: Why EPA’s Mercury and Air Toxics Rule is Good for the Economy and
  18 America’s Workforce, July 2011; Expensive Neighbors: The Hidden Cost of Harmful
  19 Pollution to Downwind Employers and Businesses, January 2011; The True Cost of
  20 Harmful Pollution to Downwind Families and Business, November 2010. 2 In much of
  21 my work I design surveys, draw random samples and test the data for statistically
  22   1
        For example, I analyzed the American Cancer Society’s million-person health data
  23   and a Meta study of the combined health risks of smoking and asbestos exposure for a
  24   deposition in California Court in Raybestos-Manhattan of Whiteley v. Raybestos-
       Manhattan, Case No. 303184, November 30, 1999. More recently, I provided an
  25   expert report in San Diego Unified Port District v. Monsanto, No. 3:15-CV-0578 (S.D.
  26   Cal. Apr. 5, 2019).
       2
  27    The last two monographs were prepared for Exelon in response to EPA’s proposed
       Transport Rule under the Clean Air Act.
  28
                                                   1
                                   DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3274 Page 3 of 64




   1 significant differences. I also have been asked to evaluate the work of other experts
   2 and to opine on the data used to draw conclusions and the significance of omitted
   3 variables and ignored facts.
   4         3.    I testified as an expert hundreds of times since my first testimony in 1967
   5 before regulators, arbitration panels, state and federal courts in Canada and the
   6 United States. Much of my work involves data analysis and interpretation, sampling
   7 and survey design.
   8         4.    I commenced my professional career after completing my academic and
   9 post-doctoral studies and eventually became a tenured Professor of Economics and
  10 Environmental Studies at the University of Wisconsin from 1972 to 1985. For the
  11 first three years I also served as the first economist for the Environmental Defense
  12 Fund (EDF). From 1975 through 1976, I served as the Director of the Wisconsin
  13 Energy Office and as Special Energy Counselor for the Governor. In 1977, I was
  14 appointed by the Governor as Chair of the Public Service Commission of Wisconsin
  15 (“PSCW”) and held that position until 1979 and served as a Commissioner until
  16 1980.
  17         5.    I am a consultant and expert witness. During much of my career I taught
  18 economics and public policy. From 1987 until 1990, I served as Deputy Director of
  19 the Energy and Environmental Policy Center at the John F. Kennedy School of
  20 Government at Harvard University. After teaching part time, in 1998, I accepted the
  21 Jeffrey J. Miller Chair in Government, Business and the Economy at the University
  22 of Southern California, which I held until 2006. I returned to a part time role at USC,
  23 where I currently meet with students who study lectures that I pre-recorded. I served
  24 on the California Governor’s Market Advisory Group responding to the California
  25 Energy Crisis in 2000. I joined Berkeley Research Group as Managing Director in
  26 2016. A true and correct copy of my c.v. is attached as Exhibit 1.
  27         6.    The purpose of my Declaration is to explain California’s regulations that
  28 place certain counties on a “monitoring list,” and if so placed, require restrictions on
                                                 2
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3275 Page 4 of 64




   1 how houses of worship may operate. I show that California’s exclusive reliance on the
   2 number of COVID-19 “cases” to quantify health risks is too narrow a focus. Very
   3 importantly the number of cases tracks the level of testing, which has been ramped-
   4 up. This quantum omits other measures of morbidity and mortality that are better
   5 indicators of health risks and provide much more accurate measures of changes in
   6 health risks over time.
   7         7.    California’s recent actions seem predicated partially on a belief that
   8 California is experiencing a worsening in COVID-19 related health conditions. The
   9 primary data used to support the conclusion that things are worse in California is the
  10 dramatic rise in positive cases reported daily. More recently, even this data is
  11 trending down in California. No death or serious illness should be ignored. California
  12 has its share of both. That said, trade-offs are mostly necessary to achieve the Public
  13 Interest reflecting a sober balance of benefits and costs. Very importantly, other data
  14 related to testing and health must be considered. I teach my students and testify
  15 routinely explaining that “omitting variables” biases conclusions. Facts ignored
  16 result in flawed public policy.
  17         8.    In practical terms, concentrating on a single measure of health risk to
  18 determine the best response omits a great deal, which leads to biased conclusions and
  19 can result in faulty policy choices. California relies heavily, if not exclusively on
  20 COVID-19 case counts (cases), to determine the stage or phase of recovery, if various
  21 counties should slow down, accelerate or reverse opening businesses, gathering
  22 places and more. More specifically, the California Department of Public Health
  23 (CDPH) issued “Guidance on Closure of Sectors in Response to COVID-19” on July
  24 1, 2020. The state monitors counties to determine what can open, remain shuttered,
  25 and closed after reopening.
  26         9.    The current Guidance continues the May 7, 2020 Order of the State
  27 Public Health Officer that relies on confirmed cases requiring “stable rates of
  28 infections”, based on new infections, hospitalizations, surge capacity, improved
                                                   3
                                   DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3276 Page 5 of 64




   1 ability to test, contract trace, isolate and provide support to individuals exposed. Two
   2 refer to medical matters directly. “Cases” mean people who test positive for a
   3 COVID-19 infection. “Hospitalizations” refers to available capacity including
   4 standard non-Covid-19 patients, current Covid-19 patients in hospital care and
   5 potential surges in patients needing hospital care. The description of hospitalizations
   6 anticipates that some treatments and surgeries can be postponed. This makes the
   7 potential supply of beds, ICU and ventilator resources somewhat elastic because it is
   8 reasonable to free-up resources if an “acute care surge” in COVID-19 patients were
   9 to hit California’s hospitals. (I explain below that California counties mostly satisfy
  10 the standards based on maintaining hospital capacity.)
  11         10.   The CDPH formulates its “opening” or the more pessimistic
  12 “shuttering” criteria for counties and sub-political units with a variance form,
  13 “Covid-19 County Variance Attestation Form”. This provides a roadmap that allows
  14 political sub-divisions to seek to alter the state’s rules on what can open in either
  15 direction.
  16         11.   The CDPH publishes its data that monitors its “opening” criteria daily.
  17 As of July 23, 2020. Only 6 of 58 counties exceeded the 3-day criteria for increased
  18 hospitalizations for COVID-19 and other patients by more than 10%. Two of the six
  19 were 10.5% or less. None of the counties had less than the 25% of stand-by ventilator
  20 capacity criteria. Only 12 of the 58 counties missed the stand-by ICU bed availability
  21 criteria of 20%. Based on hospital resource availability criteria, virtually all counties in
  22 California could re-open.
  23         12.    The number of new cases being reported is the criteria that drives
  24 county closures in California. Most counties are performing the required number of
  25 tests. Four counties had fewer than the CDPH criteria of 150 tests performed per
  26
  27
  28
                                                   4
                                   DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3277 Page 6 of 64




   1 100,000 people based on a 7-day average with a 7-day lag. Nevertheless, three 3
   2 passed at least one of the “Case Rate” criteria based on less than 100 per 100,000
   3 over 14 days, or less than a 25 case rate and positivity less than 8%. The other 54
   4 counties exceeded the number of tests per day criteria, but could not satisfy the case
   5 level criteria for re-opening. There were 23 counties with case rates that exceeded
   6 both the CDPH threshold elevated case rate criteria. There were another 14 counties
   7 that did not CDPH’s case rate per 100,000 (14 day) criteria. These 37 counties could
   8 not seek a variance. Others would need to file a variance to re-open.
   9         13.   It is logical to expect that the number of tests performed and cases
  10 reported would be highly correlated. Put simply more testing will yield more positive
  11 cases being reported. The only exceptions would reflect differences in demographic
  12 and medical conditions in the additional people being tested. In the early days of
  13 covid-19 most testing was done at hospitals where people who were very sick were
  14 omitted and for first responders and medical-care providers. The former were almost
  15 certainly infected. The first responders were often healthy and relatively younger
  16 than the senior citizens who were very prone to being infected and becoming sick.
  17         14.   By mid-April testing was ramping up. Prior testing samples were not
  18 random. The initial expanded testing involved self-selecting and this skewed early
  19 results, but the initial bias was reduced. By mid-May there were 10 million tests
  20 performed and a month later in mid-June the total number of tests doubled. In July
  21 total testing nationwide approaches 50 million. Testing remains mostly self-selection.
  22 Nevertheless, with the number of tests approximating 15% of the population the “law
  23 of large numbers” results in the sample mean moving closer to the average of the
  24 whole population. For this reason, with more testing the underlying statistics related
  25 to infection rates and deaths become more stable. Nationally, the 7-day average
  26
       3
  27    Glenn county with a population of about 28,000 did not satisfy the state’s number
       of testing and case level criteria.
  28
                                                 5
                                 DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3278 Page 7 of 64




   1 infection rate per test using the Johns Hopkins University (JHU) data is 8.5%. The
   2 current national death rate across all demographic groups is about 43 people per
   3 100,000. The deaths per infected case nationwide average 3.7%.
   4           15.   California is a state with about 40 million people. The number tested is
   5 about 6.7 million, or nearly 17%. California has a lower corresponding infection rate of
   6 about 7.6% than the national average. Current deaths for all demographic groups are
   7 19.9 people per 100,000 or less than half the national rate. In California the deaths
   8 per infected case averages less than 2.0%.
   9           16.   The JHU and CDC data show that between mid-May through late July
  10 that as testing was ramped up cases reported and thus infections 100,000 increased
  11 proportionally. The CDPH criteria for seeking a variance to open businesses and
  12 houses of worship is based on the cases reported at a county level. With high and
  13 growing levels of testing this effectively means shuttering businesses and houses of
  14 worship.
  15           17.   Other states have not implemented what is in effect a statewide ban on
  16 religious worship. This is despite the fact that California has not suffered as much as
  17 the rest of the nation and other large states. See the following table 4. Further, since
  18 early July confirmed new cases and deaths have stabilized in California based on
  19 moving average data.
  20 Politico Summary top five states (July 22, 2020)
  21                 Deaths     Pos Cases      Tests         Population
  22 NY (all)        25,506     407,326        5,164,812     19 million
  23 CA              7,694      391,538        6,414,321     40 million
  24 FL              5,183      360,394        3,052,106     21 million
  25 TX              4,020      332,434        2,984,554     29 million
  26 NJ              15,715     176,963        1,802,874     8.9 million
  27
       4
           Politico data is used because CDC data separate New York and New York City.
  28
                                                   6
                                   DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3279 Page 8 of 64




   1         18.   At the end of July, California had less mortality and morbidity relative to
   2 its population size compared to national data and the other large states shown except
   3 for Texas with respect to deaths relative to population. California’s infection rate of
   4 positive cases divided by the number of tests using the Politico data is 6.1%.
   5 Nationwide there are about 4.17 million positive cases with about 4.86 million cases
   6 for an infection rate nationally of 8.6%. California has less than half the national
   7 mortality rate and lower infection rates.
   8         19.    Things are improving in California. On August 9, 2020 the tracking data
   9 published in the New York Times shows a 33% drop in cases for the past week
  10 compared to the average reported two earlier weeks despite more testing. CDPH data
  11 show declining positivity or infection rates, as well as a downward trend in reported
  12 deaths.
  13         20.   While health statistics are improving across the reported metrics, there
  14 is no scientific evidence that supports California continuing to restrict religious
  15 worship. At the very least, California should begin to ease the ban on the 25% of space
  16 occupancy and 100 persons attending religious gatherings. Regardless, easing
  17 restrictions is simply a cautious step. In reality, there is insufficient evidence or facts
  18 to justify the exceptional decision to continue to shutter houses of worship unless
  19 they can take their services outdoors. The use of the number of cases to drive this
  20 policy obfuscates matters and yields a flawed statistic and a costly policy choice all
  21 things considered.
  22         21.   California effectively bans houses of worship from reopening because it
  23 adopted a nearly impossible to achieve “variance” application process. Virtually
  24 every county could pass the hospitalization and critical medical resource availability
  25 criteria the CDPH adopted for reopening. However, a relatively constant and now
  26 improving infection rate, regardless of having lower infection rates than other states,
  27 means that maintaining daily testing levels will yield more cases. Expanding testing as
  28 planned in some counties will actually further increase the number of reported cases.
                                                   7
                                   DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3280 Page 9 of 64




   1 Headlines will proclaim a growing health threat and mostly ignore the stubborn fact
   2 that the more people tested the more cases will be detected. Worse, the CDPH
   3 criteria will make it impossible with expanded testing for variances to be granted. Just
   4 as important testing that reveals cases without symptoms is a form of natural
   5 vaccination. Yet, the media and public officials do not report this information, despite
   6 the fact that hospitals are not being over-run while cases increase. Now, we also find
   7 the new cases are declining sharply, which suggests less risk of hospitals, ICUs and
   8 resources being over-run.
   9         22.   Medical treatments are reportedly showing improvements in recovery
  10 and reducing the time COVID-19 patients need to be hospitalized and given extensive
  11 treatment. This is good news and deaths in California are also stabilizing since early
  12 July. Such successes are mostly good news. Nevertheless, they mask some important
  13 data that should affect the reasonableness of shuttering houses of worship.
  14         I declare until penalty of perjury under the laws of the United States and the
  15 State of California that the foregoing is true and correct. Executed on August 10,
  16 2020.
  17
  18                                         Charles Cicchetti
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  8
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3281 Page 10 of 64




                                                            EXHIBIT 1
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3282 Page 11 of 64


Curriculum Vitae



                                        Charles J. Cicchetti
                                  BERKELEY RESEARCH GROUP, LLC
                                     Emeryville | California | 94608

                                            Direct: 626.577.9551
                                          ccicchetti@thinkbrg.com
                                            ccicchetti@mac.com


SUMMARY

        Charles J. Cicchetti, Ph.D. is a Managing Director at Berkeley Research Group. Dr. Cicchetti is an
economist and former Chair of the Wisconsin Public Service Commission (PSCW). He was a tenured Full
Professor of Economics and Environmental Studies at the University of Wisconsin, Madison, Deputy Director
of the Energy and Environmental Policy Center at the John F. Kennedy School at Harvard University, and The
Miller Chair of Government, Business and the Economy at The University of Southern California (USC). He
currently lectures graduate students in the Electricity Engineering Department at the University of Southern
California.
        He testified extensively and written a number of books and articles on electricity economics. He co-
authored Perspective on Power and the Marginal Cost and Pricing of Electricity, which is widely referenced
worldwide. He also authored Restructuring Electricity Markets, discusses market economic principles
developed for the World Bank, and The California Electricity Crisis, that expanded his discussion of electricity
market liberalization and things to avoid. His most recent books are Going Green and Getting Regulation Right
(2009), and Climate Change and Regulation (2019).
        Dr. Cicchetti has served as an expert advisor in complex litigation and arbitration related to wholesale
markets in Canada and the United States. He was the sole author of an Amicus Curiae Brief for the US Supreme
Court on expanding wholesale markets to include demand-side management. Much of his work throughout his
career includes valuing benefits and costs and estimating damages related to environmental preservation and
injury and preservation.


EDUCATION

       Ph.D., Economics          Rutgers University, 1969
       B.A.                      Colorado College, 1965
                                 US Air Force Academy, 1961 to 1964



PRESENT EMPLOYMENT

       Managing Director and Member, Berkeley Research Group (BRG) 2017
       Adjunct Instructor, Department of Electrical Engineering, USC Viterbi School of Engineering 2016 to
       present
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3283 Page 12 of 64




PREVIOUS ACADEMIC POSITIONS

2009- Present    Instructor in Electric Engineering, University of Southern California
1991-2008        Adjunct Professor, University of Southern California
1998-2006        Jeffrey J. Miller Professor in Government, Business, and the Economy, University of
                 Southern California
1987-1990        Deputy Director, Energy and Environmental Policy Center, John F. Kennedy School of
                 Government, Harvard University
1979-1986        Tenured Professor of Economics and Environmental Studies, University of Wisconsin-
                 Madison
1974-1979        Associate Professor, Economics and Environmental Studies, University of Wisconsin-
                 Madison
1972-1974        Visiting Associate Professor, Economics and Environmental Studies, University of
                 Wisconsin-Madison
1972             Associate Lecturer, School of Natural Resources of the University of Michigan
1969-1972        Post-Doctoral Research Resources for the Future, Washington, D.C.
1968-1969        Instructor, Rutgers University




PROFESSIONAL AWARDS, RECOGNITION, AND PRIZES

1965 Leo Mohl Award for Best Senior Thesis in Economics, Colorado College
1965 Kaye Prize for Outstanding Student in Economics, Colorado College


EXTERNAL GRANTS

1966 to 1969 US Department of the Interior (DOI), Bureau of Outdoor Recreation, financed PhD Thesis.
1972 to 1975 Environmental Defense Fund (EDF)
1972 to 1975 National Science Foundation and Upper Great Lakes Regional Commission
1973 to 1974 Ford Foundation Energy Policy Project and Public Interest Economic Foundation
1975 to 1977 National Science Foundation and Planning and Conservation Foundation


PROFESSIONAL AFFILIATIONS

PRIOR EDITORIAL BOARDS
                                                                                                       2
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3284 Page 13 of 64




Journal of Environmental Economics and Management, Former Member;
Energy Systems and Policy, Former Member
Land Economics, Former Editor


BUSINESS AND NOT-FOR-PROFIT AFFILIATIONS

2013-Present       Co-Founder and Board Member, Sally’s Rescue Inc., dog rescue 501 3(c) Foundation
1996-2016          Co-Founder, Pacific Economics Group, a California LLC
2008-2016          Senior Advisor to Navigant Consulting, Inc.
1992-1996          Managing Director, Arthur Andersen Economic Consulting
1991-1992          Co-Chairman, Putnam, Hayes & Bartlett, Inc.
1988-1991          Managing Director, Putnam, Hayes & Bartlett, Inc.
1984-1987          Senior Vice President, National Economic Research Associates
1980-1984          Co-Founder and Partner, Madison Consulting Group
1977-1979          Chairman, Public Service Commission of Wisconsin, Appointed by Governor Patrick J.
                   Lucey (member until 1980)
1975-1976          Director, Wisconsin Energy Office and Special Energy Counselor for Governor Patrick J.
                   Lucey, State of Wisconsin


PUBLICATIONS

BOOKS AND MONOGRAPHS


Climate Change and Regulation: Going Green II. Vienna, Virginia: Public Utilities Report, Inc. 2019.

Amicus Curiae Brief of Charles J. Cicchetti (sole author) before the Supreme Court of the United States related
   to including Demand Side Bidding in wholesale electricity markets on behalf of Petitioners in Federal Energy
   Regulatory Commission v. Elec. Power Supply Association, 135 S. Ct. 2049 (2015).

Why EPA’s Mercury and Air Toxics Rule is Good for the Economy and America’s Workforce, July 2011.

The Results in Context: A Peer Review of EEI’s “Potential Impacts of Environmental Regulation in the U.S.
   Generation Fleet,” with Susan Tierney, PhD, May 11, 2011.

Expensive Neighbors: The Hidden Cost of Harmful Pollution to Downwind Employers and Businesses, prepared
   for Exelon in response to EPA’s proposed Transport Rule under the Clean Air Act, January 2011.

The True Cost of Harmful Pollution to Downwind Families and Business, prepared for Exelon in response to
   EPA’s proposed Transport Rule under the Clean Air Act, November 2010.

                                                                                                             3
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3285 Page 14 of 64




Economic Regulation and the Development of Integrated Energy Systems, with Mike Cleland & Sean Conway,
   ICES Literary Series, Vol. 1, September 2012.

Going Green and Getting Regulation Right: A Primer for Energy Efficiency. Vienna, Virginia: Public Utilities
   Report, Inc. 2009.

Natural Gas: The Other California Energy Crisis, Pacific Economics Group Working Paper, with Colin M. Long,
   February 2007.

The California Electricity Crisis: What, Why, and What's Next, with Jeffrey A. Dubin & Colin M. Long, 2004.

A Tarnished Golden State: Why California Needs a Public/Private Partnership for its Electric Supply System,
   with Colin M. Long, August 2003.

Restructuring Electricity Markets: A World Perspective Post-California and Enron, with Colin M. Long &
   Kristina M. Sepetys, 2003.

Energy Deregulation: The Benefits of Competition Were Undermined by Structural Flaws in the Market,
   Unsuccessful Oversight, and Uncontrollable Competitive Forces, 2001.
Restructuring Electricity Markets: A World Perspective, with Kristina M. Sepetys, 1996.
The Economic Consequence of Independent Film Making, with W.B. Peale, Stefan Boedeker, Jeffrey Dubin &
   Jeff Truitt, 1995.
The Application of U.S. Regulatory Techniques to Spain's Electric Power Industry, Energy and Environmental
   Policy Center, Harvard University, with Irwin M. Stelzer, March 1988.

The Economic Theory of Enhanced Natural Gas Service to the Industrial Sector: An Applied Approach, Vol. II,
   with L.D. Kirsch, 1982 (prepared for the Gas Research Institute, Contract No. 5080-380-0349)

The Economic Theory of Enhanced Natural Gas Service to the Industrial Sector: An Applied Approach, Vol. I,
   with L.D. Kirsch, 1981 (prepared for the Gas Research Institute, Contract No. 5080-380-0349).

The Economic Effects of Deregulating Natural Gas, with R.H. Haveman, M. Lowry, M. Post & R. Schmidt, for
   the Northeast Coalition for Energy Equity, 1981.

The Marginal Cost and Pricing of Electricity: An Applied Approach, with W. Gillen & P. Smolensky,
   Cambridge: Ballinger Publishing Company, 1977.

The Costs of Congestion: An Econometric Analysis of Wilderness Recreation, with V.K. Smith, Cambridge:
   Ballinger Publishing Company, 1976.

Energy System Forecasting, Planning and Pricing, ed. with W. Foell for the National Science Foundation,
   Madison: University of Wisconsin Monograph, 1975.

Studies in Electric Utility Regulation, ed. with J. Jurewitz for the Ford Foundation Energy Policy Project,
   Cambridge: Ballinger Publishing Company, 1975.

Perspective on Power: A Study of the Regulation and Pricing of Electric Power, with E. Berlin & W. Gillen for
   the Ford Foundation Energy Policy Project, Cambridge: Ballinger Publishing Company, 1974.
                                                                                                              4
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3286 Page 15 of 64




A Primer for Environmental Preservation: The Economics of Wild Rivers and Other Natural Wonders, New York:
   MSS Modular Publication, 1973.

Forecasting Recreation in the United States: An Economic Review of Methods and Applications to Plan for the
   Required Environmental Resources, Lexington: Lexington Books, June 1973.

Alaskan Oil: Alternative Routes and Markets, for Resources for the Future, Baltimore: Johns Hopkins University
   Press, December 1972.

The Demand and Supply of Outdoor Recreation: An Econometric Analysis, Ph.D. Thesis: Rutgers University,
   1969. Also, with J.J. Seneca & P. Davidson, Washington, D.C.: U.S. Department of Interior, Bureau of
   Outdoor Recreation, Contract No. 7-14-07-4, 1969.

The Impact of Mine Drainage on Recreation (Appendix E,AppalachianRegionalCommission, 1969).
Consultant to Robert R. Nathan Associates, State of New York: an analysis recreation participation to
develop the recreational attributes of Finger Lakes (1969). (Assisted John Carson of RRNA.)

Visitor Industry and Hawaii’s Economy: A Benefit Cost Analysis, MATHEMATICA, Inc.,
Princeton, NJ 1969. Consultant to Mathematica Inc. (Princeton, NJ) assisted William Baumol to
estimate an econometric model for the visitor industry in Hawaii to design state tax and tourist
policy.

The Demand for Water Oriented Recreation, assisted Paul Davidson and Joseph Seneca of the
Wharton School of Finance, RFF Mimeo, 1967.

A Neo Keynesian Equilibrium Analysis For an Open Economy, A.B. Thesis, Colorado College, Colorado, Springs,
   Colorado, May 1965.




ARTICLES

“Why Regulators Should Replace Electric Utility Rate Base: Challenging Choices,” Public Utilities Fortnightly,
May 2018.

“Why Are We Still Arguing About NEM: Competitive Markets Will Take Care of Next Burning Issue,” Public
Utilities Fortnightly, March 2017.

“Residential Demand Charges: A Bad Choice,” Public Utilities Fortnightly, December 2016.

“Response to Brown Re: Net Metering,” Public Utilities Fortnightly, April 2016.

“Order 745: Challenges Plain Old Electricity Markets,” Public Utilities Fortnightly, April 2016.

“The Policy Aspects of Benefit-Cost Analyses for Distributed Solar Generation and Net Metering,” Electricity
   Policy, Electricity Daily, January 2016.
                                                                                                            5
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3287 Page 16 of 64




“Solar Battle Lines,” with Jon B. Wellinghof, Public Utilities Fortnightly, December 2015.

“Inflated Numbers; Erroneous Conclusions: The Navigant Wind Jobs Report,” American Energy Alliance, The
    National Center for Public Policy Research, March 2013.

“Technology for the Masses: The Consumer-Centric Smart Grid and Its Challenge for Regulators,” with Philip
   Mause, Public Utilities Fortnightly, October 2011.

“Duke’s Fifth Fuel,” Public Utilities Fortnightly, January 2008.

“Public Service Commission of Wisconsin, 1977-1980,” The NRRI Journal of Applied Regulation, Vol. 4,
   December 2006.

“A Brief History of Rate Base: Necessary Foundation of Regulatory Misfit,” with Colin M. Long, Public Utilities
   Fortnightly, July 2006.

“ISOs and Transcos: What’s at Stake?” with Gary D. Bachman & Colin M. Long, The Electricity Journal,
   December 2000.

“Politics as Usual: A Roadmap to Backlash, Backtracking and Re-regulation,” with Colin M. Long, Public
   Utilities Fortnightly, October 2000.

“Transmission Products and Pricing: Hidden Agendas in the ISO/Transco Debate,” with Colin M. Long, Public
   Utilities Fortnightly, June 1999.

“Mergers and the Convergence of the Electric and Natural Gas Industries,” Natural Gas, March 1997.

“Been There, Done That: Sunk Costs, Access Charges and the Transmission Pricing Debate,” Energy, Vol. XXI,
   No. 4, September 1996.

“Regulating Competition: Transition or Travesty?” with Kristina M. Sepetys, The Electricity Journal, May 1996.

“California Model Sets the Standard for Other States,” with Kristina M. Sepetys, World Power Yearbook, 1996.

“Measuring the Effects of Natural Resource Damage and Environmental Stigma on Property Value,”
  Environmental Law, September/October 1995.

“The Route Not Taken: The Decision to Build the Trans-Alaska Pipeline and the Aftermath,” The American
   Enterprise, Vol. 4, No. 5, September/October 1993.

“A Micro-Econometric Analysis of Risk-Aversion and the Decision to Self-Insure,” with Jeffrey Dubin, Journal
   of Political Economy, Revised, July 1993. (Vol. 102, No. 1, February 1994.)

“Energy Utilities, Conservation, Efficiency,” with Vinayak Bhattacharjee & William Rankin, Contemporary
   Policy Issues, Vol. XI, No. 1, January 1993.

“Uniqueness, Irreversibility, and the Theory of Nonuse Values,” with Louis L. Wilde, American Agricultural
   Economics Association, December 1992.


                                                                                                             6
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3288 Page 17 of 64




“Utility Energy Services,” with Ellen K. Moran, Regulatory Incentives for Demand-Side Management, Ch. 9,
   American Council for an Energy-Efficient Economy, December 1992.

“A Micro-Econometric Analysis of Risk Aversion and the Decision to Self-Insure,” with Jeffrey A. Dubin,
   California Institute of Technology, January 1992.

“The Use and Misuse of Surveys in Economic Analysis: Natural Resource Damage Assessment Under
   CERCLA,” with Jeffrey Dubin & Louis Wilde, California Institute of Technology, July 1991.

“The Federal Energy Regulatory Commission’s Proposed Policy Statement on Gas Inventory Charges (PL-89-1-
   1000),” Energy and Environmental Policy Center, Harvard University, Discussion Paper E-89-11, July 1989.

“Incentive Regulation: Some Conceptual and Policy Thoughts,” Energy and Environmental Policy Center,
   Harvard University, Discussion Paper E-89-09, June 1989.

“Including Unbundled Demand-Side Options in Electricity Utility Bidding Programs,” with William Hogan,
   Public Utilities Fortnightly, June 1989. (Also a Discussion Paper E-88-07).

“Assessing Natural Resource Damages Under Superfund: The Case Against the Use of Contingent Value Survey
   Methods,” with Neil Peck, Natural Resources & Environment, Vol. 4, No. 1, Spring 1989.

“Pareto Optimality Through Non-Collusive Bilateral Monopoly with Cost-of-Service Regulation (or: Economic
   Efficiency in Strange Places),” with Jeff D. Makholm, Energy and Environmental Policy Center, Harvard
   University, Working Paper, 1988.

“The FERC's Discounted Cash Flow: A Compromise in the Wrong Direction,” with Jeff Makholm, Public
   Utilities Fortnightly, July 9, 1987.

“Conservation Subsidies: The Economist’s Perspective,” with Suellen Curkendall, Electric Potential, Vol. 2, No.
   3, May/June 1986.

“Our Nation's Gas and Electric Utilities: Time to Decide,” with R. Shaughnessy, Public Utilities Fortnightly,
   December 3, 1981.

“Is There a Free Lunch in the Northwest? (Utility-Sponsored Energy Conservation Programs),” with R.
    Shaughnessy, Public Utilities Fortnightly, December 1980.

“Opportunities for Canadian Energy Policy,” with M. Reinbergs, Journal of Business Administration, Vol. 10,
   Fall 1978/Spring 1979.

“Energy Regulation: When Federal and State Regulatory Commissions Meet,” with J. Williams, American
   University Law Review, 1978.

“The End-User Pricing of Natural Gas,” with Don Wiener, Public Utilities Fortnightly, March 1978.

“An Econometric Evaluation of a Generalized Consumer Surplus Measure: The Mineral King Controversy,” with
   V.K. Smith & A.C. Fisher, Econometrica, Vol. 44, No. 6, 1976.


                                                                                                             7
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3289 Page 18 of 64




“Alternative Price Measures and the Residential Demand for Electricity: A Specification Analysis,” with V.K.
   Smith, Regional Science and Urban Economics, 1975.

“An Economic Analysis of Water Resource Investments and Regional Economic Growth,” with V.K. Smith & J.
   Carston, Water Resources Research, Vol. 12, No. 1, 1975.

“A Note on Fitting Log Linear Regressions with Some Zero Observations for the Regressand,” with V.K. Smith,
   Metroeconomica, Vol. 26, 1975.

“The Design of Electricity Tariffs,” Public Utilities Fortnightly, August 28, 1975.

“The Economics of Environmental Preservations: Further Discussion,” with A.C. Fisher & J.V. Krutilla,
   American Economic Review, Vol. 64, No. 6, December 1974.

“Electricity Price Regulation: Critical Crossroads or New Group Participation Sport,” Public Utilities Fortnightly,
   August 29, 1974.

“Interdependent Consumer Decisions: A Production Function Approach,” with V.K. Smith, Australian Economic
    Papers, December 1973.

“Economic Models and Planning Outdoor Recreation,” with A.C. Fisher & V.K. Smith, Operations Research,
   Vol. 21, No. 5, September/October 1973.

“Evaluating Federal Water Projects: A Critique of Proposed Standards,” with R.K. Davis, S.H. Hanke, & R.H.
   Haveman, Science, Vol. 181, August 1973.

“The Mandatory Oil Import Quota Program: A Consideration of Economic Efficiency and Equity,” with W.
   Gillen, Natural Resources Journal, Vol. 13, No. 3, July 1973.

“Congestion, Quality Deterioration and Optimal Use: Wilderness Recreation in the Spanish Peaks Primitive
   Area,” with V.K. Smith, Social Sciences Research, Vol. 2, March 1973 (reprinted July 1973).

“The Economics of Environmental Preservation: A Theoretical and Empirical Analysis,” with A.C. Fisher & J.V.
   Krutilla, American Economic Review, Vol. 62, No. 4, September 1972.

“Recreation Benefit Estimation and Forecasting: Implications of the Identification Problem,” with V.K. Smith,
   J.L. Knetsch, & R. Patton, Water Resources Research, Vol. 8, No. 4, August 1972.

“Evaluating Benefits of Environmental Resources with Special Application to the Hells Canyon,” with
   J.V.Krutilla, Natural Resources Journal, Vol. 12, No. 1, January 1972. (Also published in Benefit-Cost and
   Policy Analysis, 1972.)

“On the Economics of Mass Demonstrations: A Case Study of the November 1969 March on Washington,” with
   A.M. Freeman, R.H. Haveman, & J.L. Knetsch, American Economic Review, Vol. 61, No. 4, September 1971.

“Option Demand and Consumer Surplus: Further Comment,” with A.M. Freeman III, Quarterly Journal of
   Economics, Vol. 85, August 1971.

“Some Economic Issues Involved in Planning Urban Recreation Facilities,” Land Economics, February 1971.
                                                                                                                 8
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3290 Page 19 of 64




“A Note on Jointly Supplied Mixed Goods,” with V.K. Smith, Quarterly Review of Economics and Business, Vol.
   10, No. 3, Autumn 1970.

“A Gravity Model Analysis of the Demand for Public Communication,” with J.J. Seneca, Journal of Regional
   Science, Vol. 9, No. 3, Winter 1969.


Articles Appearing in Other Volumes

“Including Unbundled Demand-Side Options in Electric Utility Bidding Programs,” in Competition in Electricity:
   New Markets & New Structures, with William Hogan and edited by James L. Plummer & Susan Troppmann,
   Public Utilities Reports and QED Research Inc.: Arlington, Virginia, March 1990.

“Meeting the Nation’s Future Electricity Needs: Cogeneration, Competition and Conservation,” in 1989
  Electricity Yearbook, New York: Executive Enterprises, 1989.

“Environmental Litigation and Economic Efficiency: Two Case Studies,” with R. Haveman in Environmental
   Resources and Applied Welfare Economics: Essays in Honor of John F. Krutilla, V.K. Smith ed., Washington,
   DC: Resources for the Future, 1988.

“Electricity and Natural Gas Rate Issues,” with M. Reinbergs, in The Annual Energy Review, Palo Alto: Annual
   Reviews Inc., Vol. 4, 1979.

“Die Erhaltund der Naturlichen Umwelt: Eine Theoretische und Empirische Untersuching” with A. Fisher & John
   Krutilla, Sonderdruck aus Umivelt und Wirtschaftliche Entwicklung, Sieten 249-279, 1979.

“The Measurement of Individual Congestion Costs: An Econometric Application to Wilderness Recreation,” with
   V.K. Smith, in Theory and Measurement of Economic Externalities, ed. S.A. Lin, New York: Academic Press,
   1976.

“Implementing Diurnal Electricity Pricing in the U.S.: A Pragmatic Approach,” in Energy System Forecasting,
   Planning and Pricing, ed. C.J. Cicchetti & W. Foell, Madison: University of Wisconsin Press, February 1975.

“Measuring the Price Elasticity of Demand for Electricity: The U.S. Experience,” with V.K. Smith, in Energy
  System Forecasting, Planning and Pricing, ed. C.J. Cicchetti & W. Foell, Madison: University of Wisconsin
  Press, 1975.

“Public Utility Pricing: A Synthesis of Marginal Cost, Regulatory Constraints, Averch-Johnson Bias, Peak Load
   and Block Pricing,” with J. Jurewitz, in Studies in Electric Utility Regulation, ed. C.J. Cicchetti & J. Jurewitz,
   Cambridge: Ballinger Publishing Company, 1975.

“Congestion, Optimal Use and Benefit Estimation: A Case Study of Wilderness Recreation,” with V.K. Smith, in
   Social Experiments and Social Program Evaluation, ed. J.G. Albert & M. Kamrass, Cambridge: Ballinger
   Publishing Company, 1974.

“Electricity Growth: Economic Incentives and Environmental Quality,” with W. Gillen, in Energy: Demand,
   Conservation and Institutional Problems, ed. M. Macrakis, Cambridge: MIT Press, 1974.

                                                                                                                   9
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3291 Page 20 of 64




“Some Institutional and Conceptual Thoughts on the Measurement of Indirect and Intangible Benefits and Costs,”
   with John Bishop, in Cost-Benefit Analysis and Water Pollution Policy, ed. H. Peskin & E. Seskin,
   Washington, D.C.: Urban Institute, 1974.

“The Trans-Alaska Pipeline: An Economic Analysis of Alternatives,” with A.M. Freeman III, in Pollution,
   Resources and the Environment, ed. A.C. Enthoven & A.M. Freeman III, New York: W.W. Norton and Co.,
   1973.

“Alternative Uses of Natural Environments: The Economics of Environmental Modification,” with A.C. Fisher
   and J.V. Krutilla, in Natural Environments: Studies in Theoretical and Applied Analysis, ed. J.V. Krutilla,
   Baltimore: Johns Hopkins University Press, 1972.

“A Multivariate Statistical Analysis of Wilderness Users in the United States,” in Natural Environments: Studies
  in Theoretical and Applied Analysis, ed. J.V. Krutilla, Baltimore: Johns Hopkins University press, 1972.

“Benefits or Costs? An Assessment of the Water Resources Council's Proposed Principles in Standards,” with
   R.K. Davis, S.H. Hanke, R.H. Haveman & L. Knetsch, in Benefit-Cost and Policy Analysis, ed. W. Nishkanen,
   et al, Chicago: Aldine Publishing Company, 1972.

“Observations on the Economics of Irreplaceable Assets: Theory and Method in the Social Sciences,” with J.V.
  Krutilla, A.M. Freeman III & C. Russell, in Environmental Quality Analysis, ed. A Kneese and B.T. Bower,
  Baltimore: Johns Hopkins University Press, 1972.

“Outdoor Recreation and Congestion in the United States,” in Population, Resources and the Environment, ed.
   R. Ridker, Washington, D.C.: U.S. Government Printing Office, 1972.

“Benefit-Cost Analysis and Technologically Induced Relative Price Changes: The Case of Environmental
   Irreversibilities,” with J.V. Krutilla, Natural Resources Journal, 1972.



Less Technical Articles
“Still the Wrong Route,” Environment, Vol. 19, No. 1, January/February 1977.

“National Energy Policy Plans: A Critique,” Transportation Journal, Winter 1976.

“The Mandatory Oil Import Program: A Consideration of Economic Efficiency and Equity,” with W. Gillen,
  Joint Economic Committee of the U.S. Congress, 1974.

“The Political Economy of the Energy Crisis,” with R. Haveman, Carrol Business Review, Winter 1974.

“The Wrong Route,” Environment, Vol. 15, No. 5, June 1973.

“A Review of the Empirical Analyses that Have Been Based Upon the National Recreation Surveys,” Journal of
   Leisure Research, Vol. 4, Spring 1972.




                                                                                                             10
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3292 Page 21 of 64




“How the War in Indochina is Being Paid for by the American Public: An Economic Comparison of the Periods
   Before and After Escalation,” Public Forum, July 1970, (reprinted in the Congressional Record, August 13,
   1970).

“User Response in Outdoor Recreation: A Reply,” with J.J. Seneca, Journal of Leisure Research, Vol. 2, No. 2,
   Spring 1970.

“User Response in Outdoor Recreation: A Production Analysis,” with J.J. Seneca, Journal of Leisure Research,
   Vol. 1, No. 3, Summer 1969.

“We Must Increase Access to Alaska’s Resources,” Op-Ed in the Washington Examiner, August 4, 2015.

“Competitive Battlefield: A View from the Trenches,” Northeast Utilities 1987 Annual Report, Competition: A
   Matter of Choices, 1987.

Speeches and Papers Presented Since 1971
“California: Going Green and Getting Regulation Right,” Law Seminars International 11th Annual Conference on
   Energy in California, San Francisco, CA, September 15, 2009.

“The Business Case For Energy Efficiency,” CS Week Conference, Washington, D.C., May 21, 2009.

“Back to The Future: Energy Planning and Lessons for the 1970’s,” Third Annual Nelson Institute Earth Day
   Conference, Madison, WI, April 22, 2009.

“Energy Efficiency and Regulatory Incentives,” EUEC 11th Annual Energy and Environment Conference,
   Tucson, AZ, January 27-30, 2008.

“Conservation Reconsidered: A First Row Seat,” Reconsidering “Conservation Reconsidered”: A 40-Year
   Legacy, Resources for the Future, October 3, 2007.

“Market Issues: Power Procurement & Contracts,” Law Seminars International, San Francisco, CA, September
  17-18, 2007.

“Economists as Appraisers, Threats or Compliments?” Appraisal Institute Seminar, Los Angeles, CA, March 26,
   2007.

“The Economic Health of California’s Energy Markets,” An Economist’s Perspective on the Electronic Health of
   CA Energy Markets, San Francisco, CA, September 26, 2006.

“California’s Electricity Supply and Demand: Reality Check 2006,” Electricity Policy Roundtable, San Francisco,
   CA, February 17, 2004.

“Solving California’s energy Problems: A Pragmatic Approach,” University of Southern California, Los Angeles,
   CA, September 12, 2003.

“Lessons from California to Russia,” Edison Electric Institute’s US/Russia Electricity Markets Conference,
   Washington, D.C., February 25, 2003.

                                                                                                            11
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3293 Page 22 of 64




“Measuring the Effects of Natural Resource Damage and Environmental Stigma on Property Value and Health,”
  April 30, 2002.

“State Regulation Is Here to Stay: Financing the Future,” NARUC 113th Annual Convention, Philadelphia, PA,
    November, 2001.

“Deregulation Revisited: The Power Crisis in California,” New York University’s Energy Forum, New York,
   NY, February 26, 2001.

“The Changing Face of Utilities,” Arthur Andersen 21st Annual Energy Symposium, Houston, TX, November
   28-29, 2000.

“Lessons for Bangladesh: Thinking Globally While Acting Locally,” The World Bank’s Bangladesh Power
   Sector Reforms Workshop, Dhaka, Bangladesh, October 1, 2000.

“Some Global Insights on Power Sector Reform in Bangladesh,” The World Bank’s Bangladesh Power Sector
  Reforms Workshop, Dhaka, Bangladesh, October 1, 2000.

“Diversification and Shareholder Value,” The Energy Daily’s 27th Annual Conference: Lighting the World,
   Williamsburg, VA, December 2, 1999.

“Challenges for Government-Owned Utilities,” The Bond Buyer Public Power Conference, Santa Monica, CA,
   October 7, 1999.

“Restructuring America’s Electricity Industry and Public Power or Customer Owned Utilities,” APPA’s CEO
   Roundtable, Scottsdale, AZ, March 3, 1998.

“Electricity Restructuring: The Future Role of Regulation (Woulda, Shoulda, Coulda),” American Bar
   Association’s Annual Electricity Conference, Denver, CO, February 13, 1998.

“Mergers in the Utility Industry,” Arthur Anderson’s 18th Annual Energy Symposium, Houston, TX, December
  9, 1997.

“Convergence, Competition, Mergers and Marketing: Are You Getting Ready for the Millennium?” California
   Foundation on the Environment and the Economy, Santa Cruz, CA, December 4, 1997.

“Electric Utility Strategy: Regulation, Restructuring and Competition,” The Fourth Annual Power Industry
   Forum: “A View Toward the New Energy Corporation,” San Diego, CA, March 7, 1997.

“Restructuring Energy Markets: A World Perspective,” The Energy Daily’s 22nd Annual Conference: The One-
   Stop Energy Stop, Williamsburg, VA, December 12, 1996.

“Mergers in the Utility Industry,” Arthur Anderson’s Energy Symposium, Houston, TX, December 10, 1996.

“Political, Economic, and Regulatory Challenges when Transforming Privately-Owned Utilities to Competitive
   Enterprises,” Presentation at the Economist Conferences, Bilbao, Spain, November 12, 1996.

“Transmission, Divestiture, and the Future,” Panelist at the EEI Strategic Planning Conference, Seattle, WA,
   October 14, 1996.
                                                                                                         12
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3294 Page 23 of 64




“Merger Mania,” Utilities AIS Conference, St. Charles, IL. October 1-2, 1996.

“Cost-of-Service Regulation: The Old Dog Won’t Hunt, and Recently, It Wasn’t Very Good,” Presentation to the
   Board of Wisconsin Electric Power Company, Belize, Central America, April 3, 1996.

“Primary Mergers: An Insider’s Guide,” Electric Utility Week Conference, March 15, 1996.

“Merger Policy Issues—When is a Proposed Electric Utility Merger in the Public Interest?” Panelist at the 3rd
  Annual DOE-NARUC National Electricity Forum, December 5, 1995.

“Measuring the Effects of Natural Resources Damage and Environmental Stigma on Property Value,” Presented
  to Morgan, Lewis & Bockius, November 29, 1995.

“Strategy for a Natural Gas Distributor: Competition, Consolidation, Cost Cutting,” Washington Gas Light,
    October 23, 1995.

“Strategic Issues Facing the Electric Utility Industry,” AIS Symposium, St. Charles, IL, October 9, 1995.

“Worldwide Electricity Restructuring: Regulation, Competition or Both?” presented at the 4th World Economic
  Development Congress, Washington, D.C., October 6, 1995.

“Competition, Consolidation, Restructuring: A Program for Expanding Utility Consulting,” Western Region
   Utility Presentation, September 28, 1995.

“North/South Estimated Savings Compared to Recent Merger Claimed Savings,” for PSCo information only, July
   28, 1995.

“California PUC Plans for Restructuring the Electric Industry,” Utilities Overheads, July 3, 1995.

“Public Utility Holding Company Act (PUHCA) Current Issues,” Utilities Overheads, July 3, 1995.

“Power Industry Restructuring: Competition and Deregulation are Not Synonyms,” Utilities Overheads, July 3,
   1995.

“The FERC’s Role in Electric Utility Industry Restructuring,” Utilities Overheads July 3, 1995.

“Where to Regulation? Slice and Dice Supplants Command and Control,” HARC Presentation, August 8, 1995.

“Strategic Issues Facing the Electric Utility Industry,” US West Presentation, August 1, 1995.

“Proposal to Provide Consulting Services to Assist with An Alternative Ratemaking Proposal,” Boston Gas
   Presentation, July 27, 1995.

“Strategic Issues Facing the Electric Utility Industry,” ConEd Presentation, July 26, 1995. (Also “Power
    Thinking”)

“Strategic Issues Facing the Electric Utility Industry,” NU Board of Trustee Presentation, July 25, 1995.

“Public Utility Holding Company Act (PUHCA),” Presentation to Southwest Gas Corporation, June 19, 1995.

                                                                                                            13
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3295 Page 24 of 64




“FERC Activity-Gas Industry Update,” Presentation to Southwest Gas Corporation, June 19, 1995.

“Electric Industry Restructuring Recent FERC and CPUC Developments,” Presentation to Southwest Gas
   Corporation, June 19, 1995.

“Power Marketing and Bulk Power Markets: Power Marketing and its Impact on the Electric Power Industry,”
   Infocast’s Power Marketing and Bulk Power Markets, June 8, 1995.

“Energy Industry in Transition,” Yankee Energy Systems presentation, May 23, 1995.

“State Regulation in an Era of Regulated Competition,” American Enterprise Energy Policy Forum, May 16,
    1995.

“Natural Resource Damages Latest Developments and Future Focus,” The CVM Controversy. Executive
   Enterprises NRDA Conference, May 5, 1995, San Francisco, CA.

“Restructuring the Electric Industry,” Prepared for Georgia Power Company, March 28, 1995.

“Electric, Gas and Telephone Industry Insights and Outlooks,” Prepared for Peoples Energy Corporation Officers’
   Planning Retreat, March 12, 1995.

“The Driving Forces Reshaping the Electric Power Industry,” Presentation to Northeast Utilities Management,
   February 27, 1995.

“Electricity Markets: Yesterday, Today, and Tomorrow,” and “The Driving Forces Reshaping the Electric Power
   Industry,” Presentation to General Electric, February 13, 1995.

“Power Marketing and Its Role in the Competitive Energy Industry: Projecting Future and International Power
   Needs,” EEI Conference, January 27, 1995.

“Evolution or Revolution: Whoever Gets the Customers Wins!” Energy Daily Conference, December 1, 1994.

“Natural Resource Damages Latest Developments and Trends: CVM Controversy,” Executive Enterprise’s
   NRDA Conference, November 15, 1994.

“The Current Natural Gas Transportation Issues that Affect the North American Market,” IGUA/ACIG Natural
   Gas Conference, November 15, 1994.

“Power Marketing and Its Role in the Competitive Energy Industry: Projecting Future and International Power
   Needs,” Infocast-New York, October 28, 1994.

“FERC and State Regulatory Incentives: Restructuring the Electric Utility Industry,” Arthur Andersen’s Financial
   Symposium, September 27, 1994.

“Restructuring the Electric Utility Industry,” Arthur Andersen’s Financial Symposium, September 27, 1994.

“What Do We Want to Get Out of the CPUC Restructuring Process,” Aspen Institute Presentation Materials, July
  6, 1994.


                                                                                                             14
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3296 Page 25 of 64




“The Debate over Retail Competition in California: A Prescriptive Suggestion,” Aspen Institute Presentation
   Materials, July 6, 1994.

“A Review and Critique of Internal Revenue Service Economist Report Regarding Electricity Conservation
  Program Expenditures and Related Tax Deductions,” EEI Taxation Committee Meeting, June 14, 1994.

“Environmental Law, Liability & Litigation,” Director’s Roundtable, May 18, 1994.

“Arthur Andersen Group Presentation to The Gas Company: Customer Values Initiative,” Los Angeles,
   California, 1994.

“NRDA and Property Valuation Analysis,” presented to Fennemore Craig, P.C., February 28, 1994.

“Commentary on the Future of Regulation: Pro or Kahn? (To Regulate or Not to Regulate: That is the Question,”
   NARUC/DOE presentation, February 15, 1994.

“Latin America Assertion of Membership in Pacific Basin,” Aspen Institute, Pac Rim Workshop, January 31,
   1994.

“Utility Rate Regulation in the 1990s and Beyond,” 1993 Utilities Financial Symposium, September 14, 1993.

“Natural Resource Damages: An Economic Critique,” Presented to Beveridge & Diamond (with J. Dubin),
   September 8, 1993.

“Understanding Economic Damage Valuations Under NRDA,” Presented to Occidental USA, (with L. Wilde),
  August 17, 1993.

“Allocating Costs in Superfund Cases,” Presented to Waste Management, July 1993.

“Understanding Economic Damage Valuations Under NRDA,” Presented to Sidley & Austin, June 29, 1993.

“Allocating Cost in Superfund Cases,” Presented to Keck, Mahin & Cate, June 23, 1993.

“Draft RCRA Corrective Action Regulatory Impact Analysis (RIA),” Presented to Beveridge & Diamond, June
   18, 1993.

Chicago Energy Economic Association Speech, (CJC used notes/speech from UC Berkeley/RFF speech of May
   10, 1993), June 10, 1993.

“Understanding Economic Damage Valuations Under NRDA,” AAEC Corporate Counsel Symposium Series
   (Dallas & Houston), May 18-19, 1993.

“The Regulatory Triad for the 90s: Integrated Resource Planning, Incentive, Regulation and Social Costing,” UC
   Berkeley/RFF Briefing, May 10, 1993.

“Understanding Economic Damage Valuation Under NRDA,” AA/Perkins Coie Presentation, May 4, 1993.

“DSM & Shareholder Incentive,” 1993 Rate Symposium, April 25-27, 1993.


                                                                                                           15
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3297 Page 26 of 64




“Twenty Years Since Earth-Day I: What Have We Learned?” USC Economic Honor Society Omicron, Delta
   Epsilon, April 15, 1993.

“The Clinton Economic Plan,” USC Panel Discussion, February 26, 1993.

“Incorporating Externalities in Utility Least-Cost Planning,” Edison Electric Institute, February 10, 1993.

“Incorporating Externalities in Utility Least-Cost Planning,” A Presentation to the ABA Mid-Year Meeting,
   February 7, 1993.

“Understanding Economic Damage Valuations Under NRDA,” Presented at “OPA-On the Gulf Coast,” Seminar,
   sponsored by Haight, Gardner, Poor & Havens, January 27, 1993.

“DSM and Shareholders Incentives,” Prepared for Southern California Edison, January 1993.

“DSM and Shareholders Incentives,” Prepared for the Allied Social Science Association 1993 Annual Meetings,
   January 5, 1993.

“Social Cost of Electricity,” Panel Discussant, Anaheim, CA, January 5 & 6, 1993.

“Environmental Externalities: Are There Any Left?” American Bar Association’s Winter Meeting. Boston, MA,
  February 7, 1993.

“Incorporating Externalities in Utility Least-Cost Planning,” Edison Electric Institute Energy and Environmental
   Committee, San Francisco, CA, February 10, 1993.

“Environmental Policy: The Good, The Bad, The Ugly,” University of Southern California - Los Angeles, CA,
  February 25, 1993.

“Incorporating Environmental Strategies into Your Corporation’s Overall Strategy to Improve the Bottom Line,”
   moderator, Arthur Andersen & Co. 1993 Energy Expo, Pittsburgh, PA, March 2-3, 1993.

“Resource Planning, Incentives, and Pricing for Electric, Natural Gas, and Telecommunications Services: New
  Products and Regulations,” University of Missouri’ 1993 Rate Symposium, Kansas City, MO, April 26, 1993.

“An Economist’s View of Demand Side Management,” Chicago Energy Economists Association, Chicago, IL,
   June 10, 1993.

“Presentation to the Board of Southwest Gas,” Las Vegas, NV, June 14, 1993.

“Draft RCRA Corrective Action Regulatory Impact Analysis (RIA),” Beveridge & Diamond, June 18, 1993.

“Where Do We Go From Here: Bush or Clinton?” Presented at the Corporate Recovery Conference sponsored by
  Arthur Andersen & Co., Scottsdale, AZ, September 17, 1992.

“The Economic Effect of the Clean Air Act on the U.S. Economy: Tradable Emissions Allowances,” National
   Clean Air Conference, Houston, TX, May 20, 1992.

“Electric Utility Industry Through 2000,” Fluor Daniel Power Sector Meeting, San Diego, CA, January 28, 1992.

                                                                                                              16
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3298 Page 27 of 64




“Valuation of Natural Resource Damages: Evolution of a Process,” Executive Enterprises, Inc. Conference
   Natural Resource Damages Claims and Litigation “Problems in Valuation,” November 7, 1991.

“The Evolution of the Electric Utility Sponsored Conservation Movement in North America: Remembrance of
   Things Past,” Demand Side Management: A Current and Future Resource Conference Sponsored by the
   Commission of the European Communities and the International Energy Agency; Copenhagen, Denmark,
   October 23, 1991.

“Are There Any Economic Efficiency Arguments for Embracing Utility-Sponsored Conservation Programs?”
   WEA International Conference, Seattle, WA, June 29, 1991.

“National Resource Damages: What Does the Proposed Final DOI Rule Mean?” Presented at the Workshop on
   Natural Resource Damages, Washington, D.C., May 30, 1991.

When Green Turns Mean: Pollution as a Crime,” Emerging Environmental Policies and Business Conference,
  University of North Carolina State University, April 18, 1991.

“When Green Turns Mean: Pollution as a Crime,” Presented at the Third Annual Law and Economics Seminar of
  Putnam, Hayes & Bartlett, Inc., The Arizona Biltmore Hotel, Phoenix, AZ, November 7-11, 1990.

“The Legal and Economic Consequences of 1992,” Presented at the Second Workshop on Post Keynesian
   Economics, Knoxville, TN, July 3, 1990.

“Environment: A Green Gimmick or a New Game Plan?” Presented at Pacific Gas & Electric Company’s
   Managers Meeting, San Francisco, CA, May 31, 1990.

“Energy Firms and Global Environmental Policy,” 1990 PacRim Workshop, Seoul, Korea, May 16, 1990.

“Can the Gas Business Fulfill Its New Promise?” Presented at “Inside F.E.R.C,” San Francisco, CA, April 20,
   1990.

“Energy Firms and Global Environmental Policy,” Presented at Pacific Gas & Electric’s Management Committee
   Retreat, Santa Cruz, CA, March 17-26, 1990.

“Can Economic Efficiency and Demand Side Bidding Co-Exist?” Bidding for Electricity Conference, Davis, CA,
   March 15, 1990.

“Electric Utility Mergers and Reorganization: Antitrust Meets Regulation,” Presented at the Third Annual
   Conference on Electric Law and Regulation, Denver, CO, March 9, 1990.

“Infrastructure, Regulatory, Risk/Reward Issues,” Presented at the Portland General Symposium, Portland, OR,
    November 6, 1989.

“Belated and Expensive: How Utilities Have Reacted to New Economic Imperatives in the Last Two Decades,”
   Conference Sponsored by the Energy Daily, The Watergate Hotel, Washington, D.C., November 3, 1989.

“Competitive Building: Price, Time, Location and Uncertainties,” Presented at the Coopers & Lybrand Annual
   Electric & Gas Conference, Crystal Gateway Marriot, Arlington, VA, November 2, 1989.

                                                                                                         17
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3299 Page 28 of 64




“Electric Utilities: New Markets, New Challenges,” Speech before the Interstate Natural Gas Association of
   America Seminar, The Greenbrier, White Sulphur Springs, West Virginia, October 17, 1989.

“Sweetening the Pot: Plaintiff Devices to Maximize Claims (Contingent Value Surveys Hedonic Price
   Measures),” Second Annual Law and Economics Seminar a Putnam, Hayes & Bartlett, Inc., The Arizona
   Biltmore Hotel, Phoenix, AZ, October 11-14, 1989.

“Incentive Regulation and Conservation Policy,” Presented at the New England Conference of Public Utility
   Commissioners, Kennebunkport, ME, September 2, 1989.

“Incentive Regulation and Conservation Policy,” Presented at the New England Conference of Public Utility
   Commissioners (NARUC) Least-Cost Planning Conference, Charleston, SC, September 11, 1989.

“Twenty Years Since Earth Day I: What Have We Learned,” 7th International Oil and Gas Conference,
   Cambridge, MA, June 1-2, 1989.

“The Resurgence of Political Economy in Regulated Industries,” Law and Economics Seminar, London, England,
   May 18, 1989.

“Back to the Future in Gas and Electric Industries,” Annual Meeting of the Federal Bar Association, Washington,
   D.C., May 5, 1989.

“The Role of Rate Reform: The Bundling of Services,” International Association of Energy Economists, North
  American Gas Supply and Markets Conference, The Hyatt Regency, Denver, CO, September 7, 1989.

“Incentive Regulation: What Works and What Doesn’t,” Presented at the Great Lakes Conference of Public Utility
   Commissioners, The Greenbrier, White Sulphur Springs, WV, July 11, 1989.

“New Proposals for Incentive Regulation in the Electric Utility Industry,” Chief Executives’ Forum, Key Largo,
   FL, Sponsored by the First Boston Corporation and Putnam, Hayes & Bartlett, Inc., February 9-12, 1989.

“Current Trends in Regulation and Some New Proposals to Alter Incentives in the Electric Utility Industry,”
   Harvard Utility Forum Meeting, Cambridge, MA, February 2, 1989.

“Some New Proposals to Introduce Incentive Tariffs in the Electric and Natural Gas Industries,” Utility
   Discussion Group, Held by Putnam, Hayes & Bartlett, Inc., Capital Hilton, Washington, D.C., January 5,
   1989.

“Privatization in Developing Countries: Case Studies of Electricity in Turkey and Pakistan,” EESIG Brown-Bag
    Lunch, December 14, 1988.

“Some New Proposals to Introduce Incentive Tariffs in the Electric and Natural Gas Industries,” Harvard Utility
   Forum – Harvard Gas Forum Demand-Side Bidding/Alternatives to Rate Base Regulation Workshop,
   Cambridge, MA, December 13, 1988.

“The March Towards a Competitive Gas Industry: Obligation to Serve, Incentive Regulation, and Risk
   Allocation,” The Interstate Natural Gas Association of America Seminar, Washington, D.C., December 2,
   1988.

                                                                                                            18
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3300 Page 29 of 64




“Pricing and Contracting Issues and Experience,” Presented at the AIT/ASEAN Senior Executive Seminar, Hua
    Hin, Thailand, November 9-11, 1988.

“Some Thoughts on Why and How to Initiate Private Power in Pakistan,” ASEA/AIT/USAID Senior Executive
   Seminar in Co-Generation and Private Power, Hua Hin, Thailand, November 1988.

“Meeting the Nation’s Future Electricity Needs: Cogeneration, Competition and Conservation,” Presented at the
  100th Annual Convention and Regulatory Symposium of the National Association of Regulatory Utility
  Commissioners, San Francisco, CA, November 2, 1988.

Speech before the New Dimensions in Pricing Electricity Conference of Niagara Mohawk Power Corporation
   and the Electric Power Research Institute, “Cogeneration and Competition,” Syracuse, NY, September 30,
   1988.

Speech before the Second Annual Conference of the American Cogeneration Association, “Cogeneration and
   Competition,” Chicago, IL, September 26, 1988.

“Valuing Damages to Natural Resources in Environmental Litigation,” Presentation before the American Bar
   Association Annual Meeting, Toronto, Ontario, CAN, August 8, 1988.

“Decision Making and Environmental Risks: Economic and Political Issues An Executive Summary,” The Robert
   M. La Follette Institute of Public Affairs, The University of Wisconsin-Madison, June 1988.

Comments Before the American Bar Association First Annual Conference on Electricity Law and Regulation,
  Denver, CO, April 7-8, 1988.

“After the Chaos: Gas Strategies for the Long Term,” Inside F.E.R.C.’s Eight Annual Conference, New Orleans,
   LA, March 21-22, 1988.

“Wholesale Electricity, Old Scar-Tissue: New Wounds Versus New Solutions,” before the National Governors’
  Association, Washington, D.C., December 10, 1987.

“Recent Changes in Natural Gas Transportation and Marketing: What, if Anything, Can They Tell Us About
   Electricity Reform?” Seventh Annual Electricity and Gas Executives Conference, First National Bank of
   Chicago, September 21, 1987.

“U.S. Economic Regulation of Electricity,” with Miles Bidwell, NERA Seminar, London, England, June 26,
   1987.

“Pricing and Energy Policy in Wisconsin and the United States,” Workshop on Energy, The Economy, and the
    Environment, IIASA, Laxenburg, Austria, June 23-25, 1987.

“State Regulation in the Natural Gas Revolution,” presented at Proceeding of Gas Mart ’87, The First National
    Trade Fair for Natural Gas, sponsored by Natural Gas Intelligence, Washington, D.C., May 3-5, 1987.

“Can Natural Gas Deregulation be a Model for the Electric Industry?” Speech given at the First Rutgers/New
   Jersey Department of Commerce Annual Conference on Energy Policy in the Middle Atlantic States, February
   20, 1987 (also published in Energy Deregulation and Economic Growth).

                                                                                                          19
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3301 Page 30 of 64




“Are Energy Efficiency Programs Worth It?” with Suellen M. Curkendall, IAEE Conference, MIT, Cambridge,
   MA, November 19-21, 1986.

“Marketing Strategies for Natural Gas Distributors in the 1900s,” before the Gas Utility Managers Conference
  Sponsored by the New England Gas Association, September 7-9, 1986.

“Conservation and Cogeneration: The Utilities’ Friends or Foes?” with M. Berkman, S. Curkendall and H.
   Parmesano, before the NERA Electric Utility Conference, Scottsdale, AZ, February 12-15, 1986.

“The Future Competitive Environment for Utilities,” remarks prepared for Dayton Power & Light Company 1985
   Interdivisional Meeting, December 9, 1985.

“The Final Rule for Natural Gas Carriage,” Presentation before the Ohio Electric Association, Cincinnati, OH,
   October 23, 1985.

“The FERC’s Recent Interest in Wheeling and Carriage,” co-authored by Robert D. Obeiter, before the Ninth
   Annual News Media Seminar, Columbus, Ohio, and the Third NARUC Electric Research and Development
   Seminar, St. Charles, IL, October 22, 1985.

“The Regulatory World of Natural Gas: Are We Quitting the Game or Changing the Rules?” before the Natural
   Gas Supply Association 1985 Annual Meeting, Miami, FL, October 10, 1985.

“Marginal Cost and Competition: Unbundling Natural Gas Carriage,” before the Advanced Seminar in Gas
  Pricing Policies, Sponsored by the American Gas Association, College Park, MD, October 8, 1985.

“Commingling Competition with Regulation: Closing the Circle or Quitting the Game,” before the Iowa Investor-
   Owned Utilities Management Conference, Waterloo, IA, October 7, 1985.

“The State Regulator in a Free Gas Market,” Comments Presented at a Conference Sponsored by The Gas Daily,
   Chicago, IL, August 1985.

“Grafting Competition Onto Regulation: The Problems and The Promise,” before the Iowa State Regulatory
   Conference, Ames, IA, May 1985.

“Comments Before The Workshop on Current Antitrust Issues in Public Utility Industries, sponsored by the
   American Bar Association, Washington, D.C., March 1985.

“Yesterday, Today and Tomorrow,” Comments before the IEEE Winter Power Meeting, New York, NY,
   February 5, 1985.

“Natural Gas: The Eggs Have Been Scrambled, Now What?” Before the National Association for Regulatory
   Utility Commissioners Annual Meeting, Los Angeles, CA, November 1984.

“The Performance of the Regulation of Public Utilities in the U.S., “A NERA Seminar: Is American-Style
   Regulation Appropriate to the UK?” London, England, October 1984.

“A Strategy for Implementing Electricity Tariff Reform and Load Management in Korea,” Seoul, Korea, 1982.

“The National Energy Act and State Utility Regulation,” NARUC Convention, Las Vegas, NV, November 1982.
                                                                                                          20
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3302 Page 31 of 64




“Time of the Electricity Pricing: Correcting Some Continuing Confusion,” NARUC Annual Convention, New
   Orleans, LA, November 16, 1977.

“Our Energy Crisis and Education: A Critical Assessment,” Council for Educational Development and Research
   Conference on Education Confronts Energy Conference, Washington, D.C., June 22, 1977.

“Alaskan Oil and Gas: The Wrong Route Revisited,” American Association for the Advancement of Science,
   Denver, CO, February 22, 1977.

The At Rann II Symposium, Prepared Summary of NSF Study to Provide a Practical Guide for the Analysis of
   the Marginal Cost Structure of Electric Utilities for the Purpose of Designing Electricity Tariffs, Washington,
   D.C., November, 1976.

Prepared Remarks “Cost/Benefit Aspects of Non-Waste Technology and Production,” presented at the NWT
   Seminar, Seminar on the Principles and Creation of Non-Waste Technology, Paris, France, November, 1976

The Advest Seminar comments entitled “Meeting Experiments,” at New York, NY, October, 1976.

The Annual Meeting of American Economic Association,” Nixon-Ford National Policy Plans: A Critique,”
   Atlantic City, New Jersey, September, 1976.

The NARUC annual Regulatory Studies Program, Prepared Remarks “Excerpt from the Marginal Cost and
   Pricing of Electricity: An applied Approach,” East Lansing, MI, August, 1976.

Prepared Remarks before the 1976 Symposium on Rate Design Problems of Regulated Industries, “The Marginal
   Cost of Electricity and Continuing Rate Controversies, “Kansas City, MO, February, 1976.

Prepared Remarks before the Wisconsin Manufacturing Association in Stevens Point, WI, September, 1975.

“Public Utility Pricing, Conservation and Ecology,” NARUC Annual Regulatory Studies Program, Michigan
   State University, East Lansing, MI. August 1975.

“Energy Pricing: The Growing Consumer Burden,” Third National Seminar for Consumer Representatives in
   State and Local Government. Milwaukee, WI, July, 1975.

“New Approaches to Public Utility Rate Setting,” Third National Seminar for Consumer Representatives in State
   and Local Government, Milwaukee, WI, July, 1975.

“The Design of Electricity Tariffs,” Upper Great Lakes Utilities Commission. Greenbriar, West Virginia. July
   1975.

“Time of Day Pricing: WHY and HOW,” Joint Conference by the Federal Energy Administration, the American
   Public Power Association, the Edison Electric Institute, the National Association of Regulatory Utility
   Commissioners, and the National Electric Cooperatives Association. Washington, D.C., June, 1975.

Prepared Remarks before the Institute of Public Utilities, Michigan State University, East Lansing, MI, May,
   1975.


                                                                                                               21
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3303 Page 32 of 64




“The Energy Game: Who are the Players?” 49th Annual Convention of the Wisconsin Petroleum Association,
   April 2, 1975.

“Implementing Time-of-Day Pricing of Electricity: Promises and Pitfalls,” Atlanta, GA. March, 1975.

Prepared remarks “The Time has Come to Speak Out On Our Energy and Economic Crisis,” Madison, WI, March,
   1975.

Prepared Remarks before The American Association for the Advancement of Science at the Minnesota Energy
   Agency Conference, 1975,” Energy Pricing in the United States: A Critique,” 1975.

“Benefit Cost Analysis and the National Environmental Policy Act,” Proceedings of the American Bar
  Association, 1975.

“Electricity Price Regulation: Critical Crossroads or New Group Participation Sport,” Ames Public Utility
   Conference and the Midwest Association of Regulated Utilities Conference, both 1974.

“Implementing Diurnal Pricing: A Pragmatic Approach,” At the Regulatory Information Systems Conference.
   St. Louis, MO. 1974.

“An Economist Views the National Environmental Policy Act and the Environmental Impact Statement,” Public
  Choice Meetings, American Bar Association Annual Meeting, College Park, MD, March, 1973.

“Electricity Growth: Economic Incentive and Environmental Quality,” With W. Gillen. Conference on Energy:
   Demand and Institutional Problems, February, 1973.

“Some Economic Implications of the NEPA,” Public Choice Meetings, American Bar Association Annual
  Meeting, Washington, D.C., 1973.

“Regression Analysis with Dichotomous Dependent Variables,” With V. Kerry Smith.                Toronto, CAN,
  December, 1972.

“Optimality in Producing and Distributing Public Outputs,” The American Economic Association, December,
  1971.

“Preservation Versus Development: Some Economic Issues,” with J.V. Krutilla, Econometric Society Meetings,
   December, 1970.



CIVIL PROCEEDINGS AND RELATED LEGISLATIVE TESTIMONY

Before the U. S. District Court for Northern California, 2019, Declaration and Deposition in a matter related to
contract termination based in part on the feasibility of burning wood as a renewable energy resource compared to
solar and wind power on the Big Island of Hawaii.

Testimony in the Matter of an Arbitration (Alberta) between TransAlta Generation Partnership and the Balancing
   Pool, in the matter of the definition of Rate Base and Net Book Value, April, 2019.

                                                                                                             22
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3304 Page 33 of 64




Before the U.S. District Court, Southern District of California, Expert Report in San Diego Unified Port District
   v. Monsanto for plaintiff in Case No. 3:15-CV-0578, April 5, 2019.

Expert Report in the Matter of an Arbitration (Alberta) between TransAlta Generation Partnership and the
   Balancing Pool, in the matter of the definition of Rate Base and Net Book Value, January, 2019.

Before the Superior Court of California, County of Los Angeles, Expert Report in Shell Oil Company v Barclay
   Hollander Corporation, Case No. BC544786, June 15, 2017.

Before the Superior Court of California, County of Los Angeles, Declaration in Support of Plaintiff’s Motion for
   Class Certification, Imhoff v Goin, Case No. BC593161, January 3, 2017.

Before the United States District Court for the District of Arizona, Declaration in Support of the Navajo
Transitional Energy Company’s Motions to Dismiss, October 26, 2016.

Before the United States District Court for the District of Arizona, Declaration in Support of the Navajo
Transitional Energy Company’s Motions to Intervene, August 26, 2016.

Before the American Arbitration Association, Declaration in Opposition to Motion for Summary Judgment, U.S.
   Topco, Inc. v. Ever Energy Co., Ltd., Case No. 01-15-0002-6291, June 30, 2016.

Before the Supreme Court of the State of New York, County of Albany, Affidavit in Support of National Energy
   Marketers Association’s Application for an Order to Show Cause for a Temporary Restraining Order and
   Permanent Injunction, Index No. 868-16, May 9, 2016.

Expert Report in the Matter of an Arbitration (Alberta) between TransAlta Generation Partnership, ENMAX
   Energy Corporation, and the Balancing Pool, December 18, 2015.

Before the United States District Court for the District of Colorado Supplemental Expert Report in the matter of
   Arkansas River Power Authority (ARPA) v. Babcock & Wilcox Power Generation, in re ARPA’s Conversion
   of the Lamar Power Plant to Coal from Natural Gas, July 27, 2015.

Before the United States Supreme Court, Amicus Curiae Brief of Charles J. Cicchetti (sole author) on behalf of
   Petitioners in Federal Energy Regulatory Commission v. Electric Power Supply Association, et. al., Nos. 14-
   480 & 14-841, July 2015.

Before the United States District Court for the District of Colorado, Expert Report of in the matter of Arkansas
   River Power Authority (ARPA) v. Babcock Wilcox Power Generation, in re ARPA’s Conversion of the Lamar
   Power Plant to Coal from Natural Gas, April 6, 2015.

New Jersey Department of Environmental Protection, et al. v. Occidental Chemical Corporation, et al., Superior
   Court of New Jersey Law Division—Essex County, Docket No. ESX-L-9868-05), Expert Report Estimating
   Economic Damages Related to Dioxin at Lister Avenue and the Passaic River, March 13, 2014.

In the Matter of Arbitration Proceedings Concerning Disputes with to TAGP’S July 26, 2012 Notice of Force
    Majeure at Sundance Generating Station Unit 6, Among TransAlta Generation Partnership (TAGP) and
    Capital Power PPA Management, Inc. (CPPMI) and Balancing Pool (Balancing Pool), Expert Report
    November 13, 2013.
                                                                                                              23
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3305 Page 34 of 64




Before the Superior Court of New Jersey Law Division: Union County, Union County Docket No.: UNN-L-2601-
   11, Lionetti Associates, LLC t/a Lorco Petroleum Services v. City of Elizabeth, City Council of the City of
   Elizabeth and Liberty Water Company v. Joint Meeting of Essex and Union Counties, Deposition Transcript,
   November 1, 2013.

Before the Superior Court of New Jersey Law Division: Union County, Civil Action Docket No.: UNN-L-0556-
   10, Papetti’s Hygrade Egg Products, Inc. v. City of Elizabeth, City Council of the City of Elizabeth and Liberty
   Water Company, Expert Report, April 1, 2013.

Before the United States District Court for the District of Colorado, Civil Action No. 1:12-cv-01275-JLK, Diné
   Citizens Against Ruining our Environment v. Kenneth Salazar, Declaration August 2012.

Before the Supreme Court of the United States, Metropolitan Edison Company and Pennsylvania Electric
   Company v. Pennsylvania Public Utility Commission, On Petition for a Writ of Certiorari to the
   Commonwealth Court of Pennsylvania, Motion for Leave to File Brief as Amici Curiae in Support of
   Petitioners and Brief of Electrical Engineers, Scientists and Economists as Amici Curiae in Support of
   Petitioners, August 1, 2012.

Before the United States Court of Appeals for the Tenth Circuit, Nos. 11-9552,
   11-9557 & 11-9567, On Petitions for Review of Final Action of the United States Environmental Protection
   Agency, Declaration in Support of the Navajo Nation’s Amicus Brief, May 18, 2012.

Before the State Assessment Review Board, Prepared Supplemental Testimony on behalf of Anadarko Petroleum,
   Case No. P-08-9, May 9, 2012.

Expert Rebuttal Report In the Matter of Arbitration Proceedings Concerning Disputes with Respect to Units 1 &
   2 at Sundance Generating Station among TransAlta Generation Partnership, TransCanada Energy LTD. and
   Balancing Pool, March 27, 2012.

Expert Report in the Matter of Arbitration Proceedings Concerning Disputes with Respect to Units 1 & 2 at
   Sundance Generating Station among TransAlta Generation Partnership, TransCanada Entergy LTD. and
   Balancing Pool, February 3, 2012.

Before the United States District Court for the District of Colorado, Civil Action No. 1:11-cv-002243-REB-CBS,
   Center for Biological Diversity, et al v. Joseph Pizarchik, Affidavit on behalf of the Navajo Nation, in Support
   of Limited Motion to Intervene and Motion to Dismiss; June 13, 2011.

Before the Superior Court for the State of Alaska, Third Judicial District of Anchorage, in BP Pipelines (Alaska),
   et al. v. Alaska Department of Revenue et al., Videotaped Deposition Transcript, June 8, 2011.

Before the Superior Court for the State of Alaska, Third Judicial District of Anchorage, in BP Pipelines (Alaska),
   et al. v. Alaska Department of Revenue et al., Rebuttal Expert Report, May 11, 2011.

Before the Circuit Court or the State of Oregon, Linn County, Trial Testimony on behalf of PacifiCorp in the
   matter of Wah Chang v. PacifiCorp, Case No. 002578, April 24, 2011.

Before the Superior Court for the State of Alaska, Third Judicial District of Anchorage, in BP Pipelines (Alaska),
   et al. v. Alaska Department of Revenue et al., Expert Report, March 3, 2011.

                                                                                                                24
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3306 Page 35 of 64




Before the Superior Court of New Jersey Law Division—Essex County, New Jersey Department of
   Environmental Protection et al. v. Occidental Chemical Corporation, et al., Docket No. ESX-L-9868-05,
   Expert Report on Damages Related to Lister Avenue, December 2010.

Before the Superior Court for the State of California, County of San Diego, City of Oceanside v. Dow Chemical,
   Docket No. 05-439807, Expert Report on behalf of the City of Oceanside, July 2010.

Before the U.S. Bankruptcy Court for the District of Delaware, In re Semcrude, Case No. 08-11525 BLS, on
   behalf of the Unsecured Creditors of Semcrude L.P. Expert Analysis of Trading Data, February 2010.

Before the District Court of Chambers County, Texas, Oral Videotaped Deposition In re David Jenkins, et al. vs.
   Entergy Jenkins Corporation, et.al., Cause No. 20666, December 15, 2009.

Before the District Court of Chambers County, Texas, Expert Report on Behalf of Defendants, In re: David
   Jenkins, George W. Strong, Francis N. Gans and Gary M. Gans vs. Entergy Corporation, Entergy Services,
   Inc., Entergy Power, Inc., Entergy Power Marketing Corporation, Entergy Arkansas, Inc., and Entergy Gulf
   States, Inc., Cause No. 20666, October 16, 2009.

Before the Superior Court for the State of Alaska, Third Judicial District at Anchorage, Affidavit In re: Tesoro
   Alaska Company v. Union Oil Company of California, Unocal Pipeline Company, Unocal Corporation, Case
   No. 3AN-05-5877 Civ, September 9, 2009.

Before the Supreme Court of the United States, NRG Power Marketing, LLC, et al., Petitioners, v Main Public
   Utilities Commission, et.al., Respondents, On Writ of Certiorari to the United States Court of Appeals for the
   District of Columbia Circuit, Brief as Amici Curiae in Support of Petitioners, July 14, 2009.

Before the Superior Court of New Jersey Law Division – Essex County, New Jersey Department of Environmental
   Protection et al. v. Occidental Chemical Corporation, et al., Docket No. ESX-L-9868-05, Expert Report on
   a Comparison of Damage Theories, June 15, 2009.

Before the Superior Court for the State of Alaska, Third Judicial District at Anchorage, Rebuttal Report In re: BP
   Pipelines (Alaska) Inc., Exxon Mobil Pipeline Company, Unocal Pipeline Company, Conoco Phillips
   Transportation Alaska, Inc. and Koch Alaska Pipeline Company, Owners, and Alyeska Pipeline Service
   Company, as Agent for the Owners, Fairbanks North Star Borough and City of Valdez v. State of Alaska
   Department of Revenue, State Assessment Review Board, and North Slope Borough, Case No. 3AN-06-08446
   CI, May 15, 2009. Deposition taken on May 28, 2009.

Before the United States District Court Southern District of Mississippi Jackson Division, Declaration In re: The
   State of Mississippi, ex rel. Jim Hood, Attorney General for the State of Mississippi v. Entergy Mississippi,
   Inc., et al., No 3:08cv780-HTW-LRA, May 4, 2009.

Before the United States District Court Southern District of Mississippi Jackson Division, Supplemental
   Declaration In re: The State of Mississippi, ex rel. Jim Hood, Attorney General for the State of Mississippi v.
   Entergy Mississippi, Inc., et al., No 3:08cv780-HTW-LRA, May 15, 2009.

Before the District Court of Chambers County, Texas, Oral Videotaped Deposition In re David Jenkins, et al. vs.
   Entergy Jenkins Corporation, et.al., Cause No. 20666, December 15, 2009.


                                                                                                               25
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3307 Page 36 of 64




Before the District Court of Chambers County, Texas, Expert Report on Behalf of Defendants, In re: David
   Jenkins, George W. Strong, Francis N. Gans and Gary M. Gans vs. Entergy Corporation, Entergy Services,
   Inc., Entergy Power, Inc., Entergy Power Marketing Corporation, Entergy Arkansas, Inc., and Entergy Gulf
   States, Inc., Cause No. 20666, October 16, 2009.

Before the Superior Court for the State of Alaska, Third Judicial District at Anchorage, Expert Report In re: BP
   Pipelines (Alaska) Inc., Exxon Mobil Pipeline Company, Unocal Pipeline Company, Conoco Phillips
   Transportation Alaska, Inc. and Koch Alaska Pipeline Company, Owners, and Alyeska Pipeline Service
   Company, as Agent for the Owners, Fairbanks North Star Borough and City of Valdez v. State of Alaska
   Department of Revenue, State Assessment Review Board, and North Slope Borough, Case No. 3AN-06-08446
   CI, April 8, 2009.

Before the United States District Court for the District of Nevada, Declaration in re Western States Wholesale
   Natural Gas Antitrust Litigation (McGraw Hill), Base Case No, 2:03-cv-01431-PMP-PAL, MDL Docket No.
   1566, April 9, 2009.

Before the Superior Court of California, County of Los Angeles, Declaration in re Joseph Ward-Wallace v. City
   of Los Angeles, Dennis Ellement, Jim Digrado, Randall Judd and Does 1 thorough 100, Inclusive, Case No.:
   BC 358255, February 4, 2009. Deposition on January 26, 2009.

Before the Chancery Court of Hinds County, Mississippi, First Judicial District, Affidavit in re State of Mississippi
   v. Entergy Corporation, Cause No. G2008-1540, November 6, 2008.

Before the United States District Court Southern District of Mississippi Jackson District, Declaration in re Entergy
   Corporation, Entergy Mississippi, Inc. and Entergy Services, Inc. v. Jim Hood, Attorney General of
   Mississippi, Scott A. Johnson, Special Assistant Attorney General of Mississippi, and Lee McDivitt,
   Investigator, Mississippi Attorney General’s Office, Consumer Protection Division, Civil Action No. 3:08-
   CV-541-WHB-LRA, September 12, 2008.

In the United States District Court for the Central District of Illinois Springfield Division, Expert Report on Behalf
    of Enbridge Pipelines (Illinois) LLC, In re: Carlisle Kelly and Deanna Kelly v. Enbridge (US) Inc., January
    22, 2008.

Before the Supreme Court of the United States, Morgan Stanley Capital Group Inc. v. Public Utility District No.
   1 of Snohomish County, Washington, et al., On Writ Certiorari to the United States Court of Appeals for the
   Ninth Circuit, Brief as Amici Curiae in Support of Petitioners, September 12, 2007.

Before the State Assessment Review Board, State of Alaska, Report in the Matter of Trans-Alaska Pipeline System
   v. Oil and Gas Property Tax (AS 43.46) 2007 Assessment Year, Appeal of Revenue Decisions, No. 07-56-06
   & No. 07-56-07, May 17, 2007.

Before the Superior Court of California County of Placer, Expert Report In People of the State of California, ex
   rel. Edmund G. Brown, Jr., Attorney General of California, State Air Resources Board and the Placer County
   Air Pollution Control District v. Sierra Pacific Industries, Inc., No. SCV 17449, March 19, 2007.

Before the United States Bankruptcy Court for the Southern District of New York, Expert Report in Enron Power
   Marketing, Inc. vs. Virginia Electric and Power Co. d/b/a Dominion Virginia Power, Case No. 01-16034
   (AJG), November 6, 2006.

                                                                                                                   26
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3308 Page 37 of 64




Before the Circuit Court of Holmes Mississippi, Expert Report in re Charles U. Donald, Virginia Donald and
   Mary Snowden Newton, vs. Entergy Corporation, Entergy Mississippi Inc., Entergy Services, Inc., Entergy
   Technology Holding Company, and Entergy Technology Company, Civil Action No. 2004-340, September 1,
   2006.

Before the State Assessment Review Board, State of Alaska, Report in the Matter of the Trans-Alaska Pipeline
   System v. Oil and Gas Property Tax (AS 43.46) 2006 Assessment Year, Appeal of Revenue Decision,
   No.06-56-17, May 16, 2006.

Before the United States District Court of Idaho, Expert Report in Powerex Corp v. IDACORP Energy, L.P.,
   Civil Case No.CV-04-441-S-EJL, October 28, 2005.

Before the United States District Court, District of Washington, Expert Reply Report In re Calpine Corporation
   Securities Litigation, August 24, 2005.

Before the United States District Court, District of Nevada, Declaration In the Matter of the Nevada Power
   Company v. El Paso Corporation, No. CV-S-03-0875-RLH-RJJ, August 15, 2005.

Before the United States District Court, District of Nevada, Expert Report In the Calpine Corporation Securities
   Litigation, Master File No. C02-1200 SBA, August 3, 2005.

Before the State Assessment Review Board, State of Alaska, Report In the Matter of the Trans-Alaska Pipeline
   System v. Oil and Gas Property Tax (AS 43.46) 2005 Assessment Year, OAII No. 05-0307-TAX, Appeal of
   Revenue Decisions, No. 05-56-12 & No. 05-56-13, May 9, 2005.

Before the United States District Court, District of Nevada, Reply To Reports of Brett Friedman and Craig
   Berg in Nevada Power Company v. El Paso Corporation, et al., Civil Case No. CV-S-03-0875-RLH-RJJ,
   February 9, 2005.

Before the Court of Chancery of the State of Delaware, in and for New Castle County, Report in VLIW
   Technology, L.L.C. v. Hewlett Packard Company, and STMIICROELECTRONICS, Civil Case No. 20069-
   NC, January 21, 2005.

Before the United States District Court, District of Nevada, Report in Nevada Power Company v. El Paso
   Corporation, et al., Civil Case No. CV-S-03-0875-RLH-RJJ, January 10, 2005.

Before the United States District Court, District of New Hampshire. Expert Report in Enterasys Networks, Inc.
  v. Gulf Insurance Company, Civil Action No. 1:04-CV-27-SM, October 2004.

Before the United States District Court, District of Kansas, Expert Analyses in criminal proceeding related to
alleged manipulation of share prices with fraudulent cable company customer count data. USA versus Barford,
Kalkwarf, and Smith, August, 2004.

Expert Report In the Matter of Idacorp Energy L.P. v. Overton Power District No. 5, CV OC 0107870D,
  March 4, 2003.

Before the American Arbitration Association, Expert Affidavit on behalf of Vulcan Geothermal Power Company,
   Del Ranch, L.P., and CE Turbo LLC, October 2, 2002.

                                                                                                              27
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3309 Page 38 of 64




Before the United States District Court for the Western District of Wisconsin, Second Affidavit in Support of
   Plaintiffs’ Motion for Summary Judgment and in Opposition to Defendants’ Motion For Summary Judgment
   on behalf of Alliant Energy Corporation and Wisconsin Power and Light Corporation, Docket No. 00-C-0611-
   S, April 23, 2002.

Before the USDC, Eastern District of Virginia, Expert Report in Federal Energy Sales v. AES, Civil Action 01-
   420-A, July 13, 2001.

Before the United States District Court for the Western District of Wisconsin, Expert Affidavit on behalf of Alliant
   Energy Corporation and Wisconsin Power and Light Corporation, Docket No. 00-C-0611-S, February 12,
   2002.

Before the United States District Court for the Western District of Wisconsin, Expert Affidavit on behalf of Alliant
   Energy Corporation and Wisconsin Power and Light Corporation, No. 00-C-0611-S, February 1, 2001.

Before the District Court of Lancaster County, Nebraska, Trial testimony on behalf of KN Energy in KN Energy
   vs. Cities of Alliance Case Nos. CI 00:1309, CI 00:1310, CI 00:1311, CI 00:1312 (Consolidated), January 22,
   2001.

Before the California Superior Court, County of Los Angeles, Deposition testimony on behalf of Tosco
   Corporation of Tosco Corporation vs. The Los Angeles Water and Power, Case No. BC 215396, January 17,
   2001.

Before the District Court of Lancaster County, Nebraska Deposition testimony on behalf of KN Energy in KN
   Energy vs. Cities of Alliance Case Nos. CI 00:1309, CI 00:1310, CI 00:1311, CI 00:1312 (Consolidated),
   November 1, 2000.

Before the United States District Court for the Central District of California, Affidavit in the Matter of United
   States of America v. Montrose Chemical Corporation of California, et.al., Civil Action No. CV 90 3122-R,
   21 August 2000.

Before the United States District Court for the Central District of California, Expert Report in the Matter of United
   States of America v. Montrose Chemical Corporation of California, et.al., Civil Action No. CV 90 3122-AAH
   (JRx), 15 April 2000.

Before the California Superior Court, County of San Francisco, Deposition testimony on behalf of Raybestos-
   Manhattan of Whiteley vs. Raybestos-Manhattan, Case No. 303184, November 30, 1999.

Before the California Superior Court, County of Los Angeles, Deposition testimony on behalf of F&M Trust of
   in re The Conservatorship of Leroy and Estelle Strader, September 8-9, 1999.

Before the United States District Court, District of Colorado, Deposition in re Atlantic Richfield v. Smallwood,
   Civil Action No. 95-Z-1767, July 1, 1997.

Before the United States District Court for the Western District of Missouri, Western Division, Expert Rebuttal
   Affidavit on behalf of Western Resources, Inc., No. 94-0509-CV-W-1, March 8, 1996.

Before the United States District Court for the Western District of Missouri, Western Division, Expert Affidavit
   on behalf of Western Resources, Inc., No. 94-0509-CV-W-1, June 15, 1995.
                                                                                                                  28
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3310 Page 39 of 64




Before the United States District Court for the Central District of California, Affidavit on behalf of Montrose
   Chemical Corporation of California, et.al., No. CV90-3122-AAH (JRx), March 1, 1995.

Before the Department of the Interior, Comments re NRDA Regulations, Type B Rule, September 22, 1993.

Before the National Oceanic and Atmospheric Administration, Comments on the Advance Notice of Proposed
   Rulemaking (57 Federal Register 8964) of Natural Resource Damage Assessment Regulations (Oil Pollution
   Act, Section 1006), October 1, 1992.

Before The United States District Court for the District of Utah. Testimony on behalf of Kennecott Corporation,
   Docket No. 86-C-902C, March 26, 1992.

Before the American Arbitration Association, Testimony on behalf of Hard Rock Cafe International, January 22,
   1992.

G&H Landfill. Prepared analysis of the statistical effect of landfill location and neighborhood property values
  (early 1990s).

Before the Superior Court of California, Orange County, Expert Report re economic and stigma analysis related
   to environmental damages related to groundwater contamination in Bouchier v. MacHoward Leasing (Honda)
   (early 1990s).

State of Washington v. Nestucca (Sause Brothers). Prepared an economic analysis of sea bird losses related to an
    oil spill in the Pacific Ocean off the coast of Washington (early 1990s).

Before the Department of Interior, Comments on Notice of Proposed Rulemaking for Natural Resource Damage
   Assessment Regulations, Type B Rule (43 CFR Part 11), July 12, 1991.

Before the Massachusetts Appellate Tax Board, Analysis of the Fair Market Value of Boston Edison's Mystic
   Generating Station, Prepared for Boston Edison Company, December 10, 1990.

Before the U.S. Department of Interior, Comments on the U.S. Department of Interior's Advanced Notice of
   Proposed Rulemaking re: Natural Resource Damage Assessments (43 CFR Part 11), November 13, 1989.

Before the Senate Committee on Energy and Natural Resources, Prepared Statement related to the Demand-Side
   Provisions of the Public Utility Regulatory Policies Act of 1978 (PURPA) Contained in Subtitle B of Title III
   of S-324, The National Energy Policy Act of 1989, November 7, 1989

U.S. v. Motorola. Prepared statistical analyses of property values and ground water for Phoenix metropolitan area
   (early 1990s).

Before the United States District Court, State of Colorado, Expert Damages Report in State of Colorado v. Gulf
   & Western, December 2, 1985.

French Limited. Prepared analysis of environmental damages (late 1980s).

Commonwealth of Massachusetts v. Charles George Trucking Company. Prepared a damages analysis for
  environmental damages (late 1980s)

                                                                                                              29
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3311 Page 40 of 64




U.S. v. Aerovox (New Bedford Harbor. Prepared numerous economic damage calculations, conducted surveys,
   and analyzed property data for several different clients in the late 1980s.

Before the House Subcommittee on Energy Conservation and Power of the Committee on Energy and Commerce,
   Comments on Hydroelectric Relicensing, June 5, 1985

Before the Department of Health and Social Services, Testimony on behalf of Madison General Hospital, In
   Application for Certificate of Need for Open Heart Surgery, CON 82-026, November, 1982. (Antitrust)

Before the Senate Committee on Energy and Natural Resources, Prepared Statement related to the Implementation
   of Title I of the Natural Gas Policy Act of 1978, November 5 and 6, 1981.

Before the Postal Rate Commission, Testimony on behalf of the National Association of Greeting Card
   Publishers, Docket No. R80-1, August 13, 1980.

Before the House Ways and Means Committee, Washington, D.C., Testimony on Utility Tax Reform, March 8,
   1978.

Before the Senate Subcommittee on Energy Conservation and Regulation of the Senate Committee on Energy
   and Natural Resources, Comments on Utility Tax Reform, July, 1977.

Before the Subcommittee on Energy and Power of the U.S. House of Representatives Interstate and Foreign
   Commerce, comment with respect to Synthetic Fuel Loans, May, 1976.

Prepared comments on “H.R. 12461, Summary of Major Provisions of Electric Utility Rate Reform and
   Regulatory Improvement Act (formerly H.R. 10100), March, 1976.

Before the Subcommittee on Energy and Power of the U.S. House of Representatives Interstate and Foreign
   Commerce, Comments with respect to Electric Utility Reform, March, 1976.

Before the Senate and House Interior Committees, comments on Trans-Alaska Pipeline; Energy Conservation
   and Pricing; and the Optimum Transportation System for Alaskan Natural Gas, March, 1976

Before the Federal Energy Administration, “Amendments of Entitlements Program,” February, 1976.

Before the Wisconsin State Legislature, Environmental Quality Commission Testimony, January, 1976.

Before the Department of Energy, Mines and Resources, Testimony on behalf of the office of Energy
   Conservation, May 16, 1977.

Before the U.S. Senate Committee on Interstate and Foreign Commerce, Subcommittee on Energy and Power,
   Testimony, May 25, 1976.

Before the Wisconsin State Legislature, Testimony on the Governor’s transportation Program before the Senate
   Committee on commerce, Joint Committee on Highways, 1975.

Before the Senate Interior Committee re Energy Transportation, Testimony, December 12, 1973.

Before the Senate Sub-Committee on Consumer Economics, Testimony re Electricity Pricing, October 25, 1975.
                                                                                                          30
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3312 Page 41 of 64




Before the U.S. Senate Committee on Interior and Insular, Testimony re the Trans Alaska Pipeline, May 3, 1973.

Before the U.S. Senate Committee on Interior and Insular Affairs, Comments re the Role of Energy Conservation
   in National Energy Policy, March 22, 1973.

Before the Joint Economic Committee, Testimony Concerning the Relative Economic Merits of the Proposed
   Trans Alaska Pipeline, June 9, 1972.

State of Florida v. U.S. Army Corps of Engineers. Prepared an economic analysis for the State of Florida related
    to damages on the Kissimmee River related to stream channelization (mid 1970s).

U.S. Forest Service v. Disney. Prepared an economic analysis of preservation versus development of Mineral
   King Ski development (early 1970s).

Before the US Senate Commerce Committee, comments with respect to Natural Gas De-Regulation.

Before the Subcommittee on Energy and Power of the U.S. House of Representatives Interstate and Foreign
   Commerce, Comments with respect to Energy and Power, Electricity and Natural Gas Utility Policy.

Before the Subcommittee on Energy and Power of the U.S. House of Representatives Interstate and Foreign
   Commerce, comment with respect to Electricity and Natural Gas Utility Policy.

Before the Department of the Interior, Comments with respect to the Trans-Alaska Pipeline.

Before the New York and New Jersey Environmental Protection Agencies and Civil Proceedings, Testimony
   With Respect to Tocks Island Dam and Delaware River Development.

Before the Energy Council of the Federal Government, Critique of the Project Independence Report and Critique
   of Oil and Natural Gas Policy.

Before the Joint Economic Committee, Testimony on the Trans Alaska Pipeline, Mandatory Oil Import Quotas,
   Hells Canyon, Energy Policy, and Electricity Pricing.

Before the Florida Federal Courts on Kissimmee River Channelization.

Before Tennessee Federal Courts on Tennessee Tombigbee River Development.



REGULATORY PROCEEDINGS AND RELATED LEGISLATIVE TESTIMONY

Before the Alberta Utility Commission, Written Supplemental Evidence on behalf of Trans Alta Utilities in the
   matter of Recovering Decommissioning Costs for Deferred Actions, March 2020.

Before the Public Utility Commission of Colorado, Written Evidence on behalf of Tri-State G&T related to United
Power and La Plata Electric’s membership contract abrogation, February 2020.

Before the Public Service Commission of Wisconsin, 2019, testimony related to assigning costs related to the
Milwaukee Metropolitan Sewerage District’s renewable energy generating capacity.

                                                                                                             31
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3313 Page 42 of 64




Before the Public Utility Commission of Colorado, Written Evidence on behalf of Tri-State G&T related to Delta-
   Montrose Electric Association’s membership contract abrogation, April 2019.

Before the Alberta Utility Commission, Written Evidence on behalf of Trans Alta Utilities in the matter of
   Recovering Decommissioning Costs for Deferred Actions, December 2018.

Before the California Public Utilities Commission, Rebuttal Testimony on Behalf of Avalon Freight Services,
   Application Numbers 14-10-105 and 15-01-005, April 16, 2018.

Before the California Public Utilities Commission, Direct Testimony on Behalf of Avalon Freight Services,
   Application Numbers 14-10-105 and 15-01-005, March 25, 2018.

Before the Alberta Utilities Commission, Rebuttal Evidence on Behalf of Direct Energy Regulated Services
   (DERS) Application for a Retail Margin, February 9, 2018.

Before the New York Public Service Commission, Direct Testimony on Behalf of National Energy Marketers
   Association (NEM), Cases 15-M-0127, 12-M-0476, and 98-M-1343, September 15, 2017.

Before the Nevada Public Utilities Commission, Direct Testimony in Support of MGM Resorts International in
fNevada Power Company d/b/a NV Energy’s 2017 General Rate Case, Cost of Capital Phase, Docket No. 17-
06003, September 12, 2017.

Settlement in Application of MGM Resorts International to Purchase Energy, Capacity, and Ancillary Services
From a Provider of New Electric Resources, Docket No. 15-05017, June 14, 2017.

Before the Alberta Utilities Commission, Evidence in Support of Direct Energy Regulated Services (DERS)
   Application for a Retail Margin, September 2016.

Before the Federal Energy Regulatory Commission, Affidavit on Behalf of Algonquin Gas Transmission, LLC.
   NextEra Energy Resources, LLC, PSEG Companies v. ISO New England, Inc., Docket No EL16-93-000, July
   28, 2016.

Before the Arizona Corporation Commission, Responsive Testimony on Behalf of the Energy Freedom Coalition
   of America (EFCA) In the Matter of Tucson Electric Power Company for Approval of its 2016 Renewable
   Energy Standard and Tariff Implementation, Docket No. E-01933A-15-0239, March 28, 2016.

Before the Arizona Corporation Commission, Testimony on Behalf of the Energy Freedom Coalition of America
   (EFCA) In the Matter of Tucson Electric Power Company for Approval of its 2016 Renewable Energy
   Standard and Tariff Implementation, Docket No. E-01933A-15-0239, March 11, 2016.

Before the National Energy Board, Written Evidence on Behalf of Westcoast Energy Inc., Carrying on Business
   as Spectra Energy Transmission, in the Matter of Nova Gas Transmission Ltd. Application for the Towerbirch
   Expansion Project, Hearing Order GH-003-2015, March 8, 2016.

Before the California Public Utilities Commission, Testimony on behalf of ChargePoint, Inc. in re Application of
   Pacific Gas & Electric for Approval of its Electric Vehicle Infrastructure and Education Program, Docket No.
   A.15-02-009, November 30, 2015.


                                                                                                             32
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3314 Page 43 of 64




Before the Public Utilities Commission of Nevada, Testimony on behalf of the Alliance for Solar Choice in re
   Application of Nevada Power Company, Docket No. 15-07041, August 20, 2015.

Before the Pennsylvania Public Utility Commission, In re: Pennsylvania Public Utility Commission Bureau of
   Investigation and Enforcement v. HIKO Energy, LLC, Direct Testimony, Docket No. C-2014-2431410, March
   13, 2015.

Before the Public Service Commission of Wisconsin, In re: Joint Application of Wisconsin Electric Power
   Company and Wisconsin Gas LLC, both d/b/a We Energies, for Authority to Adjust Electric, Natural Gas,
   and Steam Rates, Surrebuttal Testimony, on behalf of the Milwaukee Metropolitan Sewerage District, Case
   No. 05-UR. 107, September 22, 2014.

Before the Public Service Commission of Wisconsin, In re: Joint Application of Wisconsin Electric Power
   Company and Wisconsin Gas LLC, both d/b/a We Energies, for Authority to Adjust Electric Natural Gas, and
   Steam Rates, Rebuttal Testimony on behalf of the Milwaukee Metropolitan Sewerage District, 05-UR,107,
   September 12, 2014.

Before the National Energy Board, In re: Application for Approval of Mainline 2013-2030 Settlement, Additional
   Written on Behalf of Centra Gas Manitoba, T211-2013-05-01, September 3, 2014.

Before the National Energy Board, In the Matter of Trans Mountain Pipeline ULC, Application for Tariff
   Amendments Regarding Verification Procedures, Public Written Reply Evidence on Behalf of Phillips 66,
   Hearing Order RHW-001-2013, August 8, 2014.

Before the National Energy Board, Nova Gas Transmission LTD. Application for the North Montney Project,
   Written Evidence on Behalf of Westcoast Energy Inc., Carrying on Business as Spectra Energy Transmission,
   Hearing Order GH-001-2014, July 10, 2014.

Before the National Energy Board, T211-2013-05-01, Application for Approval of Mainline 2013-2030
   Settlement, Written Evidence on Behalf of Centra Gas Manitoba, July 4, 2014.

Before the Regulatory Commission of Alaska, Prepared Answering Testimony on Behalf of Cook Inlet Energy,
   LLC and Aurora Gas, LLC, In the Matter of the Tariff Revisions Designated as TA 252-4 and TA 253-4 Filed
   by ENSTAR Natural Gas Company, a Division of SEMCO Energy, Inc., U-14-010, May 5, 2014.

Before the State Assessment Review Board (SARB) State of Alaska, Expert Report on the valuation of the Trans
   Alaska Pipeline System (TAPS) on behalf of various municipalities; May 2014.

Before the National Energy Board, Public Written Direct Evidence on behalf of Phillips 66 in the Matter of Trans
   Mountain Pipeline ULC Application for Tariff Amendments Regarding Verification Procedures, April 22,
   2014.

Before the Minnesota Public Utilities Commission, Rebuttal Testimony on Behalf of Enbridge Energy, Limited
   Partnership, Docket No. PL-9/CN 13-153, OAH Docket No. 8-2500-30952, March 13, 2014.

Before the Regulatory Commission of Alaska, Prepared Testimony in the Matter of the Application Filed by
   Fairbanks Natural Gas, LLC to Amend Certificate of Public Convenience and Necessity No. 514 to Expand
   its Service Area and in the Matter of Application Filed by Interior Alaska Natural Gas Utility for a Certificate

                                                                                                                33
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3315 Page 44 of 64




   of Public Convenience and Necessity to Operate as a Natural Gas Utility in Areas of the Fairbanks North Star
   Borough, RCA Docket Nos. U-13-083/U-13-103, September 9, 2013.

Before the Alberta Handling Commission, Written report of Memoranda in re Retail Margins (Handling Fee) for
   the Alberta Bottle Depots August 29, 2013.

Before the Illinois Commerce Commission, Testimony in re Enbridge Pipelines (FSP) L.L.C., Docket No. 12-
   0347, July 3, 2012.

Before the Federal Energy Regulatory Commission and the Regulatory Commission of Alaska, Prepared
   Supplemental Reply Testimony., On Behalf of Anadarko Petroleum Corporation and Tesoro Alaska
   Company, Phase II Cost of Service-FERC/RCA Concurrent Hearing, Docket No. IS09-348-006, et al., June,
   19, 2012.

Before the National Energy Board, Written Evidence on Behalf of Westcoast Energy, Case No. GH-001-2012,
   May 29, 2012.

Before the Federal Energy Regulatory Commission and the Regulatory Commission of Alaska, Prepared
   Supplemental Testimony. on Behalf of Anadarko Petroleum Corporation and Tesoro Alaska Company, Phase
   II Cost of Service-FERC/RCA Concurrent Hearing, May 4, 2012.

Before the Alberta Utility Commission, Written Evidence on behalf of EPCOR Distribution and Transmission
   Inc., Performance Based Ratemaking Proceeding, Appendix C, Application No. ___; Proceeding ___; July
   22, 2011.

Expert Report in Support of the Formation of the Energy Interchange Natural Gas Network Hub in Central
   Louisiana, on behalf of Energy Interchange Joint Application for Certificates of Public Convenience and
   Necessity, Abandonment Authority, and for Authority to Offer New Market Based Rates; Docket No. CP11-
   ___; June 2011.

Before the Alberta Handling Commission, on behalf of the Beverage Container Management Board re
   Appropriate Margin; November 9, 2010.

Before the Alberta Utility Commission, Written Evidence on behalf of ATCO Gas 2011-2012 General rate
   application, Section 4.4 Appendix A, November 8, 2010.

Before the Federal Energy Regulatory Commission, Comments re Supplemental Notice of Proposed Rulemaking
   and Notice of Technical Conference, Docket RM10-17-000, August 25, 2010.

Before the Federal Energy Regulatory Commission, Prepared Testimony on Behalf of Puget Sound Energy’s
   Proposed amendment to its Open Access Transmission Tariff to add Schedule 12, Wind Integration-Within
   Hour Generation Following Service; Docket No. ER10-___000, June 14, 2010.

Before the Federal Energy Regulatory Commission, Comments on behalf of PJM Interconnection, LLC in re
   Demand Response Compensation in Organized Wholesale Energy Markets, Docket RM 10-17-00, April 27,
   2010.



                                                                                                            34
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3316 Page 45 of 64




Before the Alberta Utility Commission, Written Evidence on behalf of EPCOR Distribution and Transmission
   Inc., in re 2010-2011 Phase I Distribution Tariff and 2010-2011 Transmission Facility Owner Tariff,
   Appendix G-10, December 22, 2009.

Retail Margin Evidence on behalf of EPCOR Energy Alberta Inc., in re: 2010-2011 Regulated Tariff Application,
   AppendixE-5, December 22, 2009.

Before the Alberta Utilities Commission, Written Rebuttal Evidence for EPCOR Energy Alberta, Inc., Review
   Hearing on the AEUB Decision 2008-031, 2007-2009 Regulated Rate Tariff Non-Energy Return, Application
   No. 1577836 Proceeding Id. 174, September 28, 2009.

Before the Public Utilities Commission of the State of California, Supplemental Rebuttal Testimony on Behalf
   of the Navajo Nation, In re: Application of Southern California Edison Company Regarding the Distribution
   of SO2 Allowance Sales Proceeds Related to the Suspended Operation of Mohave Generating Station,
   Application 06-12-022, August 19, 2009.

Before the Alberta Utilities Commission, Rebuttal Testimony in Support of AltaLink Management LTD 2009-
   2010 General Tariff Application, April 16, 2009.

Before the Alberta Utilities Commission, Written Evidence In Support of EPCOR Energy Alberta Inc. Review
   Hearing on AEUB Decision 2008-031 2007-2009 Regulated Rate Tariff (RRT) Non-Energy Return,
   Appendix T, Application No. 1577836, Proceeding ID 174, April 9, 2009.

Before the Alberta Utilities Commission, Rebuttal Evidence on Behalf of ATCO Electric, Application No.
   1578371, February 4, 2009.

Before the Alberta Utilities Commission, Testimony in Support of AltaLink Management LTD 2009-2010
   General, Tariff Application, September 16, 2008.

Before the Public Utilities Commission of the State of California, Rebuttal Testimony. on Behalf of the Navajo
   Nation, in re Application of Southern California Edison Company (U 338-E) Regarding the Distribution of
   SO2 Allowance Sale Proceeds Related to the Suspended Operation of Mohave Generating Station,
   Application 06-12-022, August 1, 2008

Before the Public Utilities Commission of the State of California, Direct Testimony on Behalf of the Navajo
   Nation, in re Application of Southern California Edison Company (U 338-E) Regarding the Distribution of
   SO2 Allowance Sale Proceeds Related to the Suspended Operation of Mohave Generating Station,
   Application 06-12-022, August 1, 2008.

Before the North Carolina Utilities Commission, Rebuttal Testimony for Duke Energy Carolinas, In re:
   Application of Duke Energy Carolinas, LLC for Approval of Save-a-Watt Approach, Energy Efficiency
   Rider, and Portfolio of Energy Efficiency Programs, Docket No. E-7, SUB 831, July 21, 2008

Before the Nebraska Public Service Commission, Prefiled Direct Testimony On Behalf of SourceGas
   Distribution, LLC and Kinder Morgan, Inc., Docket No. FC-1327, July 9, 2008.

Before the Alberta Utility Commission, Direct Evidence on Behalf of ATCO Electric, Application No. 1578371,
   July 4, 2008.

                                                                                                           35
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3317 Page 46 of 64




Before the Indiana Utility Regulatory Commission, Rebuttal Testimony on related to energy efficiency on Behalf
   of Duke Energy Indiana, Inc. Case No. 43373, July 2, 2008.

Before the Arizona Corporation Commission, Affidavit in Support of Arizona Public Service Company’s Motion
   for Interim Rate, Docket No. E-01345A008-0172, June 4, 2008.

Before the Illinois Commerce Commission, Sur-rebuttal, on Behalf of Enbridge Pipelines (Illinois) LLC, Docket
   No. 07-0446, May 21, 2008.

Before the North Carolina Utilities Commission, Direct Testimony in re Application of Duke Energy Carolinas,
   LLC for Approval of Save-a-Watt Approach, Energy Efficiency Rider, and Portfolio of Energy Efficiency
   Programs, Docket No. E-7, SUB 831, April 3, 2008.

Before the Illinois Commerce Commission, Reply Testimony on Behalf of Enbridge Pipelines (Illinois) LLC,
   Docket No. 07-0446, February 4, 2008.

Before the Public Service Commission of South Carolina, Rebuttal Testimony for Duke Energy Carolinas, In re:
   Application of Duke Energy Carolinas, LLC For Approval of Energy Efficiency Plan Including Energy
   Efficiency Rider and Portfolio of Energy Efficiency Programs, January 2008.

Before the Public Utility Commission of Oregon, Declaration (with Jeffrey A. Dubin) in Response to Wah
   Chang’s Renewed, Supplemental and Alternative Motions to Compel Compliance with DR 203, In Wah
   Chang v PacifiCorp, UM 1002, November 19, 2007.

Before the Public Utility Commission of Oregon, Declaration in Support of PacifiCorp’s Post Hearing Brief, In
  Wah Chang v. PacifiCorp, UM 1002, November 12, 2007.

Before the Illinois Commerce Commission, Testimony on Behalf of Enbridge Pipelines (Illinois) LLC, Docket
   No. 07-0446, October 5, 2007.

Before the Public Utility Commission for the State of Oregon, Supplemental Reply Testimony (with Jeffrey A.
    Dubin, Ph.D.) In Wah Chang v. PacifiCorp, Docket No. UM 1002, July 31, 2007.

Before the Oregon Public Utility Commission, Deposition in Wah Chang v. PacifiCorp, UM 1002, June 14, 2007.

Before the Oregon Public Utility Commission, Reply Testimony In Wah Chang v. PacifiCorp, UM 1002, May
   24, 2007.

Before the Illinois Commerce Commission, Expert Testimony of On Behalf of Enbridge Energy Partners, L.P.
  and Enbridge Energy, Limited Partnership, Docket No. 06-0470, December 21, 2006.

Before the Alberta Energy and Utility Board, Expert Testimony on behalf of DERS and ENMAX In Support of
   The Direct Energy Regulated Services Default Rate Tariff and Regulated Rate Tariff Application in 2007 and
   2008, December 15, 2006.

Before the Alberta Handling Commission, Written report Memoranda in re Retail Margins (Handling Fee) for the
   Alberta Bottle Depots September 19, 2006.


                                                                                                           36
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3318 Page 47 of 64




Before the Alberta Utility Board, Rebuttal Evidence on Behalf of DERS re Application for Approval of Regulated
   Rate Tariff (RRT), August 11, 2006.

Before the Alberta Utility Board, Rebuttal Evidence on Behalf of ENMAX re Application for Approval of
   Regulated Rate Tariff (RRT), August 11, 2006.

Before the Alberta Energy and Utility Board, Expert Testimony In Support of The Enmax Energy Corporation
   Application for Approval of a Regulated Rate Tariff (RRT) to take effect July 1, 2006, Pursuant to Section
   103 of the Electric Utilities Act and Section 23 of the Regulated Rate Option Regulation, April 4, 2006.

Before the Alberta Energy and Utility Board, Expert Testimony In Support of The Direct Energy Regulated
   Services Application for Approval of a Regulated Rate Tariff (RRT) to take effect July 1, 2006, Pursuant to
   Section 103 of the Electric Utilities Act and Section 26 of the Regulated Rate Option Regulation, March 21,
   2006.

Before the FERC, Prepared Reply Testimony on behalf of Idacorp Energy L.P. and Idaho Power Company,
   Docket No. EL00-95-147, EL00-98-134, October 17, 2005.

Before the FERC, Prepared Reply Testimony of on behalf of Avista Energy Inc., Docket No. EL 00-95-000,
   EL00-98-000, November 7, 2005.

Before the FERC, Prepared Supplemental Testimony on behalf of Avista Energy Inc., Docket No. EL00-95-
   000, EL00-98-000, September 30, 2005.

Before the FERC, Prepared Testimony on behalf of Idacorp Energy L.P. and Idaho Power Company, Docket
   No. EL00-95-000, EL00-98-000, September 14, 2005.

Before the FERC, Prepared Testimony on behalf of Avista Energy Inc., Docket No. EL00-95-000, EL00-98-
   000, September 14, 2005.

Before the Florida Public Service Commission, Rebuttal Testimony on behalf of Progress Energy Florida,
   Docket No. 050078-EI, August 5, 2005.

Before the Florida Public Service Commission, Direct Testimony o on behalf of Progress Energy Florida,
   Review of Progress Energy Florida’s Rate Case Filing, Docket No. 050078, April 29, 2005.

Before the FERC, on Behalf of Pepco Holdings, Inc. in Docket No. EC05-43-000, April 11, 2005.

Before the FERC, Affidavit to Comment on Order Granting Motion and Requesting Comments in San Diego
   Gas & Electric Company v. Sellers Of Energy and Ancillary Service Into Markets Operated by the
   California Independent System Operator Corporation And the California Power Exchange, Docket No.
   EL00-95-045, EL00-98-042, January 10, 2005.

Before the Washington Utilities and Transportation Commission, Prefiled Rebuttal Testimony on behalf of
   Puget Sound Energy, Inc., Docket No. UE-04/UG-04, November 2004.

Before the National Energy Board, Direct Evidence In the Matter of TransCanada Pipelines, RH-3-2004, June
   21, 2004.

                                                                                                            37
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3319 Page 48 of 64




Before the California Public Utilities Commission, Rebuttal Testimony on behalf of The Navajo Nation,
   Application No. 02-05-046, June 4,2004.

Before the California Public Utilities Commission, Superseding Testimony on behalf of The Navajo Nation,
   Application No. 02-05-046, May 14, 2004.

Before the California Public Utilities Commission, Reply Testimony on behalf of Cal-CLERA, Docket No.
   R03-10-003, May 7, 2004.

Before the California Public Utilities Commission, Prepared Testimony on behalf of Cal-CLERA and the City
   of Victorville, Docket No. R03-10-003, April 15, 2004.

Before the Washington Utilities and Transportation Commission, Prefiled Direct Testimony on behalf of Puget
   Sound Energy, Inc., Docket No. UE-04/UG-04, April 5, 2004.

Before the FERC, Affidavit for the Independent Energy Producers, on Behalf of Mountainview Power, January
   8, 2004.

On Behalf of VENCorp (Australia), Final Report on Stage 1 Definition of Market Design Packages, December
   24, 2003.

On Behalf of VENCorp (Australia), Initial Report on Stage 1 Definition of Market Design Packages, December
   8, 2003.

Before the Public Utilities Commission of the State of California, Prepared Rebuttal Testimony on behalf of
   The Navajo Nation, Application No. 02-05-046, October 29, 2003.

Before the Public Utilities Commission of the State of California, Comments on behalf of The California Clean
   Energy Resources Authority (Cal-CLERA), October 22, 2003.

Before the Public Utilities Commission of California, Prepared Direct Testimony on behalf of The Navajo
   Nation, Application No. 02-5-046, October 10, 2003.

Before the Public Utilities Commission of California, Prepared Rebuttal Testimony on behalf of the
   Independent Energy Producers Association, Docket No. A-03-03-032, October 6, 2003.

Before the California Public Utilities Commission, Prepared Direct Testimony on behalf of the Independent
   Energy Producers Association (IEP), Docket No. A.03-07-032, September 29, 2003.

Before the FERC, Testimony on behalf of BP Energy, Docket No. EL03-60-000, April 16, 2003.

Before the FERC, Testimony on behalf of Idacorp Energy L.P. and Idaho Power Company, Docket No. EL01-
   10-007, March 20, 2003.

Before the FERC, Testimony on Behalf of Avista Energy, Inc., BP Energy Company, Idacorp Energy L.P.,
   Puget Sound Energy Inc., TransAlta Energy Marketing (U.S.) Inc., TransAlta Energy Marketing
   (California) Inc., and TransCanada Energy, Ltd., Docket No. EL00-95-075, EL00-98-063, March 3, 2003.


                                                                                                              38
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3320 Page 49 of 64




Before the FERC, Affidavit to Comment on FERC Staff’s Recommendations Related to Natural Gas Prices in
   California’s Electric Markets During the Refund Period, Docket No. EL00-95-045, EL00-98-042, October
   14, 2002.

Before the FERC, Prepared Reply Testimony on Behalf of Avista and Accompanying Exhibits, Docket No. EL00-
   95-045, EL00-98-042, August 9, 2002.

Before the FERC, Prepared Rebuttal Testimony Issues II and III, Docket No. EL00-95-045, EL00-98-042, July
   26, 2002.

Before the FERC, Prepared Responsive Testimony Issues II and III, Docket No. EL00-95-045, EL00-98-042,
   July 3, 2002.

Before the US House of Representatives Subcommittee on Energy Policy, Natural Resources and Regulatory
   Affairs, Comments in the Matter of “California’s Electricity Markets: The Case of Enron and Perot Systems,”
   on behalf of Perot Systems Corporation, July 22, 2002.

Before the Arizona Corporation Commission, Supplemental Testimony on behalf of Arizona Public Service
   Company, Docket No. E-00000A-02-0051m June 26, 2002.

Before the Arizona Corporation Commission, Rebuttal Testimony on behalf of Arizona Public Service Company,
   Docket No. E-00000A-02-0051, et al., June 11, 2002.

Before the Alberta Energy and Utilities Board, In the Matter of an Application by NOVA Gas Transmission Ltd.
   For Fort Saskatchewan Extension & Scotford Sales Meter Station & Josephburg Sales Meter Station & Astotin
   Sales Meter Station, Supplemental Evidence May 7, 2002.

Before the Arizona Corporation Commission, Rebuttal Testimony on behalf of Arizona Public Service Company,
   Docket No. E-01345A-01-0822, April 22, 2002.

Before the Alberta Energy Board, Evidence In the Matter of An Application by NOVA Gas Transmission Ltd.
   for Fort Saskatchewan Extension & Scotford Sales Meter Station & Josephburg Sales Meter Station & Astotin
   Sales Meter StationMarch 26, 2002.

Before the Florida Public Service Commission, Rebuttal Testimony on behalf of Florida Power Corporation,
   Docket No. 000824-EI, February 11, 2002.

Before the Federal Energy Regulatory Commission, Prepared Supplemental Testimony on behalf of Avista
   Energy Inc., BP Energy Company, Coral Power, LLC, IDACORP Energy, LP, Puget Sound Energy and
   Sempra Energy Trading Corp (Competitive Supplier Group), Docket No. EL00-95-045 – EL00-98-042,
   January 31, 2002.

Before the Federal Energy Regulatory Commission Deposition testimony on behalf of Competitive Suppliers
   Group, Docket Nos. EL00-95-045 and EL00-98-042, November 28, 2001. (FERC)

Before the Federal Energy Regulatory Commission, Issue I. Prepared Testimony., on behalf of the Competitive
   Suppliers Group (Cal Refund), Docket No. EL00-95-045 – EL00-98-042, November 6, 2001.


                                                                                                           39
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3321 Page 50 of 64




Before the Florida Public Service Commission, Direct Testimony on behalf of Florida Power Corporation, Docket
   No. 000824-EI, September 14, 2001.

Before the Federal Energy Regulatory Commission, prepared Direct Testimony and Exhibits on behalf of Idacorp
   Energy, L.P., Docket Nos. EL01-10-000 and EL01-10-001, August 27, 2001.

Before the State Corporation Commission of the State of Kansas, Rebuttal Testimony on behalf of Western
   Resources, Inc., Docket No. 01-WRSE-949-GIE, June 2001.

Before the State Corporation Commission of the State of Kansas, Direct Testimony on behalf of Western
   Resources, Inc., Docket No. 01-WRSE-949-GIE, June 2001.

Before the California Energy Commission, Statement and Affidavit re the Baldwin Energy Facility, June 2001.

Before the State Corporation Commission of the State of Kansas, Surrebuttal Testimony on behalf of Western
   Resources, Inc., Docket No. 01-WRSE-436-RTS, May 2001.

Before the State Corporation Commission of the State of Kansas, Rebuttal Testimony on behalf of Western
   Resources, Inc., Docket No. 01-WRSE-436-RTS, April 2001.

Before the State Corporation Commission of the State of Kansas, Direct Testimony on behalf of Western
   Resources, Inc., Docket No. 01-WRSE-436-RTS, January 2001.

Before the Federal Energy Regulatory Commission, Affidavit on behalf of Entergy Power Marketing Corp. and
   Koch Energy Trading, Inc., Docket No. EC00-106, 20 June 2000.

Before the Federal Energy Regulatory Commission, Affidavit on behalf of Western Resources, Inc., Docket No.
   ER00-00-000, 28 April 2000.

Before the Public Service Commission of Florida, Intervenor Testimony on behalf of Florida Power Corporation,
   Docket No. 991462, 7 March 2000.

Before the Public Service Commission of Wisconsin, Direct Testimony on behalf of ANR Pipeline Company,
   Docket No. 6650-CG-194, 6 March 2000.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Duke Energy South Bay,
LLC, Docket Nos. ER98-496-000 and ER98-2160-000, 1 March 2000.

Before the Federal Energy Regulatory Commission, Affidavit on behalf of ANR Pipeline Company, Docket
Nos. CP00-36-000, CP00-37-000, and CP00-38-000, 28 December 1999.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of Duke Energy South Bay,
LLC, Docket Nos. ER98-496-000 and ER98-2160-000, 22 December 1999.

Before the Public Service Commission of Wisconsin, Rebuttal Testimony on behalf of Alliant Energy
   Corporation, Docket Nos. 9403-YI-100 and 6680-UM-100, 23 September 1999.

Before the Public Service Commission of Wisconsin, Direct Testimony on behalf of Alliant Energy Corporation,
   Docket Nos. 9403-YI-100 and 6680-UM-100, 1 July 1999.
                                                                                                          40
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3322 Page 51 of 64




Before the Public Service Commission of the State of Missouri, Surrebuttal Testimony on behalf of Western
   Resources, Inc. and Kansas City Power & Light, Case No. EM-97-515, 10 June 1999.

Before the State Corporation Commission of the State of Kansas, Rebuttal Testimony on behalf of Western
   Resources, Inc., Docket No. 97-WSRE-676-MER, 18 March 1999.

Before the Federal Energy Regulatory Commission, Affidavit on behalf of Duke Energy South Bay LLC, Docket
   No. ER98-496-000 and ER98-2160-000, February 1999.

Before the Georgia Public Service Commission, Rebuttal Testimony on behalf of Georgia Power Company,
   GPSC Docket No. 9355-U, 27 October 1998.

Before the Public Service Commission of the State of Missouri, Direct Testimony on behalf of Western
   Resources, Inc. and Kansas City Power & Light Company, Case No. EM-97-515, Vol. III, June 1998.

Before the State Corporation Commission of the State of Kansas, Direct Testimony on behalf of Western
   Resources, Inc., Docket No. 97-WSRE-676-MER, 17 June 1998.

Before the Georgia Public Service Commission, Direct Testimony on behalf of Georgia Power Company, GPSC
   Docket No. 9355-U, 3 June 1998.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of Duke Energy, Docket No.
   ER98-496-000 and ER98-2160-000 24 April 1998.

Before the Public Service Commission of Wisconsin, Surrebuttal Testimony on behalf of Wisconsin Electric
   Power Company, Docket No. 05-BE-100, __ March 1998.

Before the Public Service Commission of Wisconsin, Rebuttal Testimony on behalf of Wisconsin Electric Power
   Company, Docket No. 05-BE-100, 23 March 1998.

Before the Public Service Commission of Wisconsin, Testimony on behalf of Wisconsin Electric Power Company,
   Docket No. 05-BE-100, 9 March 1998.

Before the Pennsylvania Public Utilities Commission, Rebuttal Testimony on behalf of Pennsylvania Power
   Company, Docket No. R-00974149, 19 February 1998.

   Before the State Corporation Commission of Kansas, Prepared Statement on behalf of Western Resources,
   Inc., 28 October 1997

   Before the Federal Energy Regulatory Commission, Testimony on behalf of Wisconsin Energy Corporation
   and ESELCO, Inc., Docket No. EC97-___-000, 22 October 1997.

Before the Pennsylvania Public Utilities Commission, Direct Testimony on behalf of Pennsylvania Power
   Company, Docket No. R-00974149, 26 September 1997.

Before the Public Utilities Commission of the State of California, Testimony on behalf of Southern California
   Edison Company, Docket No. U-338-E, September 15, 1997.


                                                                                                              41
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3323 Page 52 of 64




Before the Federal Energy Regulatory Commission, Affidavit on behalf of The Power Company of America,
   L.P., Docket No. ER95-111-000, November 1, 1996.

Before the Public Service Commission of Wisconsin, Rebuttal Testimony on behalf of Wisconsin Energy
   Corporation, Wisconsin Electric Power Company, et.al. (Applicants), Docket Nos. 6630-UM-100, 4220-UM-
   101, October 23, 1996.

Before the Public Utilities Commission of the State of California, Rebuttal Testimony on behalf of Pacific Telesis
   Group, No. 96-04-038, October 15, 1996.

Before the Commonwealth of Massachusetts Department of Public Utilities, Rebuttal Testimony on behalf of
   Boston Gas Company, Docket No. D.P.U. 96-50, Exhibit BGC-117, August 16, 1996.

Before the State Corporation Commission of the State of Kansas, Revised Direct Testimony on behalf of Western
   Resources, Inc. and Kansas Gas and Electric, Docket Nos. 193,306-U and 193,307-U, July 11, 1996.

Before the Federal Energy Regulatory Commission, Prepared Rebuttal Testimony on behalf of Koch Gateway,
   Docket No. RP95-362-000, June 18, 1996.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Wisconsin Electric Power
   Company, Northern States Power Company (Minnesota and Wisconsin), and Cenerprise, Docket Nos. EC95-
   16-000, ER95-1357-000, and ER95-1358-000, May 28, 1996.

Before the Arkansas Public Service Commission, Rebuttal Testimony on behalf of Arkansas Power & Light,
   Docket No. 89_128 U, 1996.

Before the New Mexico Public Utility Commission, Direct Testimony on behalf of Southwestern Public Service
   Company, Case No. _______, November 1995.

Before the State Corporation Commission of the State of Kansas, Direct Testimony on behalf of Kansas Gas and
   Electric Company, August 11, 1995.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of Koch Gateway Pipeline
   Company, Docket No. RP-95- -000, June 28, 1995.

Before the National Energy Board of Canada, Evidence in the Matter of Fort St. John and Grizzly Valley
   Expansion Projects, British Columbia Gas, January 1995.

Before the Federal Energy Regulatory Commission, Rebuttal Comments in the Matter of Pricing Policy for New
   and Existing Facilities Constructed by Interstate Natural Gas Pipelines on behalf of Cascade Natural Gas
   Corporation, et.al. Docket No. PL94-4-000, December 5, 1994.

Before the Federal Energy Regulatory Commission, Comments Related to Pricing Policy for New and Existing
   Facilities Constructed by Interstate Natural Gas Pipelines on behalf of Cascade Natural Gas Corporation, LFC
   Gas Company, Northwest Natural Gas Company, and Washington Natural Gas Company, Docket No. PL94-
   4-000, November 4, 1994.

Affidavit on behalf of Barr Devlin, October 1994. (FERC)

                                                                                                               42
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3324 Page 53 of 64




Before the Federal Energy Regulatory Commission, Comments and Responses Related to Pricing Policy for New
   and Existing Facilities Constructed by Interstate Natural Gas Pipelines on behalf of Cascade Natural Gas
   Corporation, LFC Gas Company, Northwest Natural Gas Company, and Washington Natural Gas Company,
   Docket No. PL94-4-000, September 26, 1994.

Before the Federal Energy Regulatory Commission, Statement on behalf of Buckeye Pipe Line Company, L.P.,
   Docket Nos. OR94-6-000 and IS87-14-000, February 22, 1994.

Before the Federal Energy Regulatory Commission, Surrebuttal Testimony on behalf of Koch Gateway Pipeline
   Company, Docket No. RP93-205-000, November 29, 1993.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of Koch Gateway Pipeline
   Company, Docket No. RP93-205-000, September 30, 1993.

Before the Indiana Utility Regulatory Commission, Direct Testimony on behalf of PSI Energy, Inc.(now Duke
   Energy Indiana), Cause Nos. 39646, 39584-S1, June 23, 1993.

Before the Minnesota Public Utilities Commission, Rebuttal Testimony on behalf of Northern States Power
   Company, Docket Nos. E002/GR-92-1185, G002/GR-92-1186, March 23, 1993.

Before the Pennsylvania Public Utility Commission, Rebuttal Testimony on behalf of Pennsylvania Gas and
   Water Company, Docket No. R-22482, March 9, 1993.

Before the State of Maine Public Utilities Commission, Direct Testimony on behalf of Central Maine Power,
   Docket No. 90-085-A, January 7, 1993.

Before the Federal Energy Regulatory Commission, Affidavit regarding Order 636-A Compliance Filing
   Proposed Restructuring on behalf of United Gas Pipe Line Company, Docket No. RS92-26-000, October 29,
   1992.

Before the Federal Energy Regulatory Commission, Rebuttal and Cross Answering Testimony on behalf of Exxon
   Pipeline Company, Docket Nos. IS92-3-000, et.al., August 10, 1992.

Before the Arizona Corporation Commission Task Force on Externalities, Comments in Response to
   Shortcomings and Pitfalls in Attempts to Incorporate Environmental Externalities into Electric Utility Least-
   cost Planning, Docket No. U-000-92-035, March 20, 1992.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Texas Eastern Transmission
   Corporation, Docket Nos. CP90-2154-000, RP85-177-008, RP88-67-039, et.al., RP90--119-001, et.al., RP91-
   4-000, RP91-119, and RP90-15-000, January 30, 1992.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Washington Gas Light
   Company, Docket Nos. RP90-108-000, et.al., RP90-107-000, January 17, 1992.

Before the Federal Energy Regulatory Commission, Comments in Response to Notice of Proposed Rulemaking
   on behalf of United Gas Pipe Line Company, Docket No. RM92-11-000, October 15, 1991.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of Washington Gas Light
   Company, Docket Nos. RP91-82-000, et.al., August 27, 1991.
                                                                                                             43
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3325 Page 54 of 64




Before the Arizona Corporation Commission, Rejoinder Testimony on behalf of Arizona Public Service
   Company, Docket Nos. U-1345-90-007 and U-1345-89-162, June 18, 1991.

Before the Federal Energy Regulatory Commission, Comments submitted in Response to Notice of Public
   Conference and Request for Comments on Electricity Issues, Docket No. PL91-1-000, June 10, 1991.

Before the Arizona Corporation Commission, Rebuttal Testimony on behalf of Arizona Public Service Company,
   Phase II, Docket Nos. U-1345-90-007 and U-1345-89-162, May 3, 1991.

Before the Federal Energy Regulatory Commission, Direct Testimony on behalf of United Gas Pipe Line
   Company, Docket Nos. RP91-126-000, CP91-1669-000, CP91-1670-000, CP91-1671-000, CP91-1672-000,
   and CP91-1673-000, April 15, 1991.

Before the Federal Energy Regulatory Commission, Comments on Electricity Issues, Docket No. PL91-1-000,
   April 12, 1991.

Before the Arizona Corporation Commission, Rebuttal Testimony on behalf of Arizona Public Service Company,
   Docket No. U-0000-90-088, November 26, 1990.

Before the State of Maine Public Utilities Commission, Rebuttal Testimony and Exhibits on behalf of Central
   Maine Power, Docket No. 90-076, November 16, 1990.

Before the State Corporation Commission of Virginia, Direct Testimony on behalf of Historic Manassas, Inc.,
   SCC Case No. PUE 890057, VEPCO Application 154, November 2, 1990.

Before the Iowa Utilities Board, Comments Prepared at the Request of Iowa Electric Light and Power Company
   on Iowa's Proposed Rulemaking Related to Utility Energy Efficiency Programs, Docket No. RMU90-27,
   October 15, 1990.

Before the Arkansas Public Service Commission, Testimony on behalf of Arkla, Inc., Docket no. 90-036-U,
   August 31, 1990.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Northeast Utilities Service
   Company, Docket Nos. EC90-10-000, ER90-143-000, ER90-144-000, ER90-145-000 and EL90-9-000, July
   20, 1990.

Before the Illinois Commerce Commission, Testimony on behalf of Commonwealth Edison, Docket No. 90-0169,
   July 17, 1990.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of New York State Customer
   Group (Niagara Mohawk Power Corporation; Rochester Gas & Electric Corporation; New York State Electric
   & Gas Corporation), Docket Nos. RP88-211-000, RP88-10-000, RP90-27-000, June 1, 1990.

Before the Federal Energy Regulatory Commission, Statement on behalf of Public Service Company of Indiana,
   now Duke Energy Indiana, Docket Nos. ER89-672-000, February 15, 1990.

Before the Federal Energy Regulatory Commission, Prepared Direct Testimony submitted on behalf of The New
   York State Customer Group, which includes Niagara Mohawk Power Corporation, Rochester Gas and Electric

                                                                                                         44
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3326 Page 55 of 64




   Corporation and New York State Electric & Gas Corporation, Docket Nos. RP88-211-000, RP88-10-000,
   RP88-215-000 and RP90-27-000, January 23, 1990.

Before the Arkansas Public Service Commission, Rebuttal Testimony on behalf of Arkansas Power & Light
   Company, Docket No. 89-128-U, January 12, 1990.

Before the Federal Energy Regulatory Commission, Prepared Answering Testimony Sponsored by Texas Eastern
   Transmission Corporation, Docket Nos. RP88-67-000 and RP88-81-000, January 10, 1990.

Before the Federal Energy Regulatory Commission, Comments on the Federal Energy Regulatory Commission's
   Proposed Policy Statement on Gas Inventory Charges, Docket No. PL89-10999, July 1989.

Before the Public Utilities Commission of Texas, Direct Testimony on behalf of Enron-Dominion Cogen
   Corporation, Docket No. 8636, June 12, 1989.

Before the Maine Public Utilities Commission, Direct Testimony on behalf of Central Maine Power Company,
   Docket No. 88-310, March 1, 1989.

Before the Public Utilities Commission of Ohio, Comments Submitted on behalf of Dayton Power and Light
   Company, In the Matter of the Revision and Promulgation of Rules for Long Term Forecast reports and
   Integrated Resource Plans of Electric Light Companies, Case no. 88-816-EL-OR, November 21, 1988.

Before the Federal Energy Regulatory Commission, Comments of the Energy and Environmental Policy Center,
   RE: Regulations Governing Independent Power Producers, Docket No. RM88-4-000, July 18, 1988.

Before the Federal Energy Regulatory Commission, Comments of the Energy and Environmental Policy Center,
   RE: Regulations Governing Bidding Programs, Docket No. RM88-5-000, July 18, 1988.

Before the Federal Energy Regulatory Commission, Comments of the Energy and Environmental Policy Center,
   Re: Administrative Determination of Full Avoided Costs, Sales of Power to Qualifying Facilities, and
   Interconnection Facilities, Docket No. RM88-66-000, July 18, 1988.

Before the Maine Public Utilities Commission, Testimony on behalf of Central Maine Power Company, Docket
   No. 88-111, June 22, 1988.

Before the Federal Energy Regulatory Commission, Comments of the Energy and Environmental Policy Center,
   Re: Brokering of Interstate Natural Gas Pipeline Capacity, Docket No. RM88-13-000, June 17, 1988.

Before the Federal Energy Regulatory Commission, Comments of the Energy and Environmental Policy Center,
   Re: Administrative Determination of Full Avoided Costs, Sales of Power to Qualifying Facilities, and
   Interconnection Facilities, Docket No. RM88-6-000, June 16, 1988.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Public Service Company of
   New Mexico, April 12, 1988.

Before the Federal Energy Regulatory Commission, Oral Comments, Re: Order No. 500, Docket No. RM87-34-
   000 et.al., March, 1988.


                                                                                                       45
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3327 Page 56 of 64




Before the Federal Energy Regulatory Commission, Statement on behalf of Transwestern Pipeline Company,
   Docket No. CP88-143-000, March, 1988.

Before the Public Service Commission of New Hampshire, Testimony on behalf of Public Service Company of
   New Hampshire, Docket No DR88-000, January 7, 1988.

Before the Ontario Energy Board, Testimony on behalf of ICG Utilities (Ontario) LTD, The 1987 Amended Gas
   Pricing Agreement, E.B.R.O. 411-III et.al., November, 1987.

Before the New Hampshire Public Utility Commission, Technical Statement on behalf of Public Service
   Company of New Hampshire, Filing of special Contract No. NHPUC-54 Between Nashua Corporation and
   Public Service Company of New Hampshire, October 30, 1987.

Before the Federal Energy Regulatory Commission, Statement on behalf of Arkla, Inc., included as an exhibit in
   Arkla, Inc.'s Comments on Notice of Proposed Rulemaking, Docket No. RM87-34-000, October 13, 1987.

Before the Pennsylvania Public Utility Commission, Rebuttal Testimony on behalf of West Penn Power
   Company, Docket No. R-850220, September 28, 1987.

Before the Public Service Commission of New York, Prepared Rebuttal Testimony on behalf of National Fuel
   Gas Distribution Company, September 14, 1987.

Before the New Hampshire Public Utilities Commission, Prefiled Direct Testimony on behalf of Public Service
   Company of New Hampshire, Docket No. DR87-151, August 28, 1987.

Before the Pennsylvania Public Utility Commission, Direct Testimony on behalf of West Penn Power Company,
   Docket No. R-850220, Reconsideration, July 27, 1987.

Before the Commonwealth of Massachusetts Department of Public Utilities, Statement on behalf of Boston
   Edison Company, Docket Nos. 86-36, June 12, 1987.

Before the State of Illinois Commerce Commission, Rebuttal Testimony on behalf of Commonwealth Edison
   Company, Docket Nos. 87-0043, 87-0044, 8700096, May 4, 1987.

Before the Federal Energy Regulatory Commission, Comments on behalf of Tennessee Gas Pipeline Company,
   In the Matter of Iroquois Gas Transmission System, Docket No. CP86-523-001, March 9, 1987.

Before the New Hampshire Public Utility Commission, Direct Testimony on behalf of Public Service Company
   of New Hampshire, NHPUC Docket No. DR86-122, March 3, 1987.

Before the Federal Energy Regulatory Commission, Comments on behalf of Transwestern Pipeline Company, In
   the Matter of Notice of Inquiry into alleged anticompetitive Practices Related to Marketing Affiliates of
   Interstate Pipelines, Docket No. RM87-5-000, December 29, 1986.

Before the Maine Public Utilities Commission, Testimony on behalf of Central Maine Power Company, Docket
   No. 86-215, Re: Proposed Amendments to Ch. 36, December 18, 1986.



                                                                                                           46
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3328 Page 57 of 64




Before the Utah Public Service Commission, Surrebuttal Testimony on behalf of NUCOR Steel Corporation, In
   the Matter of the Investigation of Cost of Service Issues for Utah Power & Light Company, Case No. 85-035-
   06, December 5, 1986.

Before the Public Service Commission of New York, Prepared Direct Testimony on behalf of National Fuel Gas
   Distribution Corporation, Case Nos. 38947 and 28954, November 21, 1986.

Before the Federal Energy Regulatory Commission, Prepared Rebuttal Testimony on behalf of Transwestern
   Pipeline Company, Docket No. RP86-126, November 13, 1986.

Before the Federal Energy Regulatory Commission, Prepared Cross-Answering Testimony on behalf of Members
   of the New England Customer Group, Docket No. RP86-119, October 28, 1986.

Before the Federal Energy Regulatory Commission, Prepared Testimony on behalf of Members of the New
   England Customer Group, Docket No. RP86-119, October 14, 1986.

Before the Utah Public Service Commission, Rebuttal Testimony on behalf of NUCOR Steel Corporation, Docket
   No. 85-035-04, September 30, 1986.

Before the State of New Jersey Department of Energy, Board of Public Utilities, Rebuttal Testimony on behalf
   of Elizabethtown Gas Company, September, 1986.

Before the State of Illinois Commerce Commission, Testimony on behalf of Commonwealth Edison Company,
   Docket No. 86-0249, August 25, 1986.

Before the Public Utilities Commission of Ohio, Rebuttal Testimony on behalf of Ohio Power Company, Case
   No. 85-726-EL-AIR, April, 1986.

Before the State of New Jersey Department of Energy, Board of Public Utilities, Testimony on behalf of
   Elizabethtown Gas Company, Docket No. 8112-1039, March, 1986.

Before the Maine Public Utilities Commission, Rebuttal Testimony on behalf of Central Maine Power Company,
   Docket No. 85-132, March, 1986.

Before the Federal Energy Regulatory Commission, Comments on behalf of National Economic Research
   Associates, Inc., Notice of Inquiry Re: Regulation of Electricity Sales-for-Resale and Transmission Service,
   18 C.F.R. Parts 35 and 290, Issued June 28, 1985, Docket No. RM85-17-000 (Phase II), January 23, 1986.

Before the Alaska Public Utilities Commission, Rebuttal Testimony on behalf of Seagull, Enstar Corporation,
   and Enstar Natural Gas Company, U-84-67, December, 1985.

Before the Virginia State Corporation Commission, Rebuttal Testimony on behalf of Dominion Resources, Inc.
   and Virginia Electric and Power Company, Case No. PUE 830060, November 26, 1985.

Before the Federal Energy Regulatory Commission, Comments on behalf of National Economic Research
   Associates, Inc., Notice Requesting Supplemental Comments Re: Regulation of Natural Gas Pipeline After
   Partial Wellhead Decontrol, Docket No. RM85-1-000 (Part D), November 18, 1985.


                                                                                                            47
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3329 Page 58 of 64




Before the Federal Energy Regulatory Commission, Oral Comments on behalf of National Economic Research
   Associates, Inc., Notice of Inquiry Re: Regulation of Electricity Sales-for-Resale and Transmission Services
   (Phase II), Docket No. RM85-17-000, November 4, 1985.

Before the Public Service Commission of Wisconsin, Rebuttal Testimony on behalf of Eastern Wisconsin
   Utilities, Docket No. 05-EP-4, November, 1985.

Before the Federal Energy Regulatory Commission, Oral Comments on behalf of National Economic Research
   Associates, Inc., Notice of Inquiry Re: Regulation of Electricity Sales-for-Resale and Transmission Services
   (Phase I), Docket No. RM85-17-000, August 9, 1985.

Before the Maine Public Utilities Commission, Direct Testimony on behalf of Central Maine Power Company,
   Docket No. 85-132, August, 1985.

Before the Public Utilities Commission of Ohio, Direct Testimony on behalf of Ohio Power Company, Docket
   No. 85-726-EL-AIR, July, 1985.

Before the Public Service Commission of Wisconsin, Direct Testimony on behalf of Wisconsin Gas Company,
   Docket Nos. 05-UI-18 and 6650-DR-2, June, 1985.

Before the Ontario Energy Board, Testimony on behalf of Unicorp of Canada Corporation, In the Matter of Union
   Enterprises Ltd. and Unicorp of Canada Utilities Corporation, E.B.R.L.G. 28, Exhibit 10.4, April, 1985.

Before the Utah Public Utilities Commission, Testimony on behalf of NUCOR Steel, Docket No. 84-035-01 (Rate
   Spread Phase), January, 1985.

Before the Nuclear Regulatory Commission, Affidavit for Alabama Power Company, October 1984.

Before the Federal Energy Regulatory Commission, Prepared Direct Testimony on behalf of Consolidated Gas
   Supply Corporation, Application of Consolidated Gas Supply Corporation for Rate Relief, Docket No. RP82-
   115, April, 1984.

Before the Public Utilities Commission of Ohio, Rebuttal Testimony on behalf of East Ohio Gas Company, et.al.,
   In the Matter of the Investigation into Long Term Solutions Concerning Disconnection of Gas and Electric
   Service During Winter Emergencies, Case No. 83-303-GE-COI, March, 1984.

Before the Federal Energy Regulatory Commission, Testimony on behalf of Florida Power and Light Company,
   Docket Nos. ER82-793 and EL83-24, February, 1984.

Before the Public Utilities Commission of Ohio, Direct Testimony on behalf of East Ohio Gas Company, et.al.,
   In the Matter of the Investigation into Long Term Solutions Concerning Disconnection of Gas and Electric
   Service During Winter Emergencies, Case No. 83-303-COI, January, 1984.

Before the Federal Energy Regulatory Commission, Supplemental Direct Testimony on behalf of Consolidated
   Gas Supply Corporation, Docket No. RP81-80, September, 1983.

Before the Arkansas Public Service Commission, Direct Testimony on behalf of Arkansas Louisiana Gas
   Company, Docket No. 83-161-U, August, 1983.

                                                                                                            48
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3330 Page 59 of 64




   Before the New Mexico Public Service Commission, Testimony on behalf of Public Service Company of
   New Mexico, Case No. 1811, July 17, 1983.

Before the Federal Communications Commission, Rebuttal Case Testimony on behalf of Interstate Mobile Phone
   Company, in American Mobile Commission of Washington and Oregon, CC Docket No. 83-445, June, 1983.

Before the Public Service Commission of Indiana, Prepared Rebuttal Testimony on behalf of Northern Indiana
   Public Service Company, Case No. 37023, May, 1983.

Before the Public Service Commission of New York, Testimony on behalf of the Industrial Energy Users
   Association, in Procedure to Inquire into the Benefits to Ratepayers and Utilities from Implementation of
   Conservation Programs that will Reduce Electric Use, Case No. 28223, May, 1983.

Before the Public Utilities Commission of Maryland, Testimony on behalf of the Mid-Atlantic Petroleum
   Distributors Association, the Oil Heat Association of Washington, and Steuart Petroleum Company, Case No.
   7649, May, 1983.

Before the Connecticut Department of Public Utility Control, Testimony on behalf of the Independent Petroleum
   Association, Docket No. 83-01-01, April, 1983.

Before the State Corporation Commission of Virginia, Testimony on behalf of the Mid-Atlantic Petroleum
   Distributors Association, the Oil Heat Association of Washington, and Steuart Petroleum Company, Case No.
   PUE 830008, March, 1983.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Arkansas Louisiana Gas
   Company, Docket Nos. RP82-75-000 et.al., February 1983.

Before the Federal Communications Commission, Rebuttal Case Testimony on behalf of Interstate Mobile Phone
   Company, in American Mobile Communications of Washington and Oregon, CC Docket No. 83-3, February,
   1983.

Before the Federal Energy Regulatory Commission, Prepared Testimony on behalf of Consolidated Gas Supply
   Corporation, in Application of Consolidated Gas Supply Corporation for Rate Relief, Docket No. RP82-115,
   July, 1982.

Before the Federal Energy Regulatory Commission, Rebuttal Testimony on behalf of Consolidated Gas Supply
   Corporation, Docket No. RP81-80, April, 1982.

Before the Florida Public Service Commission, Testimony on behalf of Florida Power & Light Company, Docket
   No. 820097-EU, April, 1982.

Before the Massachusetts Department of Public Utilities, Direct Testimony on behalf of Boston Edison Company,
   Docket No. 906, January, 1982.

Before the New Mexico Public Service Commission, Testimony on behalf of Public Service Company of New
   Mexico, In the Matter of New Mexico Public Service Commission Authorization for Southern Union Company
   to Transfer Certain Property to Western Gas Company, NMPSC Case 1689, January, 1982.


                                                                                                          49
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3331 Page 60 of 64




Before the Connecticut Department of Public Utility Control Authority, Testimony on behalf of Southern
   Connecticut Gas Works, DPUC Investigation Into Utility Financing of Conservation and Efficiency
   Improvements, Docket No. 810707, August, 1981.

Before the Connecticut Public Utility Control Authority, Prepared Testimony on behalf of Connecticut Natural
   Gas Corporation, July, 1981.

Before the Philadelphia Gas Commission, Testimony on behalf of Philadelphia Gas Works, in PGW Rate
   Investigations, July, 1981.

Before the California Public Utility Commission, Prepared Testimony on behalf of Pacific Gas and Electric
   Company, In Application of Pacific Gas and Electric Company for Rate Relief, Application No. 68153, June,
   1981.

Before the Federal Energy Regulatory Commission, Prepared Testimony on behalf of Consolidated Gas Supply
   Corporation, Docket No. RP81-80, June, 1981.

Before the Tennessee Valley Authority Board, Comments on Tennessee Valley Authority Proposed
   Determinations on Ratemaking Standards, Contract TV-53565A, October, 1980.

Before the Federal Energy Regulatory Commission, Testimony on behalf of Pennsylvania Power and Light
   Company, Split-Savings and Emergency Tariffs, August, 1980.

Before the Public Service Commission of Maryland, Answering Testimony on behalf of the People’s Counsel of
   Maryland re Baltimore Gas & Electric Company, Docket No. 7159, May 1, 1980.

Final Report of Consultants' Activities Submitted to Tennessee Valley Authority Division of Energy Conservation
   and Rates, in Consideration of Ratemaking Standards Pursuant to the Public Utility Regulatory Policy Act of
   1978 (P.L. 95-617) and One Additional Standard, Contract No. TV-53575A, May, 1980.

Before the Utah Public Service Commission, Direct Testimony on behalf of NUCOR Steel, PSCU Case No. 83-
   035-06, 1980.

Before the Council on Environmental Quality, Washington, D.C., statement on “Alaskan Natural Gas, May, 1980.

Presentation entitled “An Analysis of the Proposed Building Energy Performance Standards (BEPS),”
   Washington, D.C. in March, 1980.

Before the Ontario Energy Board, Testimony on behalf of the Public Interest Advocacy Board and National Anti-
   Poverty Organization, February 27, 1979.

Before the Federal Power Commission/Federal Energy Regulatory Commission, Testimony with respect to
   Cogeneration Pricing Rules, 1979.

Before the Federal Energy Regulatory Commission, Testimony on behalf of the State of Wisconsin in the Matter
   of the Northwest Alaskan Pipeline Company, Docket No. CP78-123, 1979.



                                                                                                            50
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3332 Page 61 of 64




Before the Federal Energy Administration, “The Effects of Middle Distillate Decontrol on the American
   Consumer: A Critique of the Decontrol Monitoring and Price Index Actions of the FEA with Michael
   McNamara and Rod Shaughnessy, Washington, D.C., August, 1977.

Before the Pennsylvania Public Utility Commission in Case No. 76-PRND-7, February 7, 1977.

Statements before the Council on Environmental Quality, Washington D.C., May 1977

Before the Wisconsin Public Service Commission, Testimony on behalf of the Environmental Defense Fund,
   December 1, 1976.

Before the Public Utilities Control Authority of the State of Connecticut, Testimony re Marginal Cost Pricing of
   Electricity and Natural Gas on behalf of the Environmental Defense Fund, July 22, 1976.

Before the Federal Energy Administration, “Analysis and Recommendations of Northern Tier Pipeline Proposals,
   July, 1976.

Before the Energy Council of the Federal Government, “Third State of EPCA: Additional Incentives,” June, 1976.

Before the Wisconsin Public Service Commission, Testimony with respect to Electric Rate Structures; Price
   Elasticity of Demand for Electricity; and Application for WEPCO for Authority to Construct and Place in
   Operation a Coal Fired Power Plant and Related Facilities in the Town of Pleasant Prairie, Kenosha County
   and Certain Related Transmission and Substation Additions, CA-5489, June, 1976.

Before the Federal Power Commission/Federal Energy Regulatory Commission, Testimony with respect to
   Alaskan Natural Gas, March, 1976.

Before the Federal Power Commission/Federal Energy Regulatory Commission, Testimony with respect to
   Natural Gas Pricing, March, 1976.

Before the Wisconsin Assembly Environmental Quality Committee, Testimony re Assembly Bill 1228, January
   22, 1976.

Before the Public Utility Commission of Maine, Testimony on behalf of Attorney General of the State of Maine
   re electricity pricing principles, 1976.

Before the Federal Energy Administration, “Allocation of Canadian Crude Oil,” December, 1975.

Before the Federal Energy Administration, “Establish Energy Administration to Establish Mandatory Allocation
   of Canadian Crude Oil,” December 1975.

Before the Federal Energy Administration, Comments re Modification or Termination of the State Set-Aside
   Program, November 20, 1975.

Comments before the U.S. Department of Interior on its Study: Alaskan Natural Gas Transportation Systems,
  October 29, 1975.

Before the Public Service Commission of Minnesota, Rebuttal Testimony on behalf of the Minnesota Energy
   Agency in the Application of Northern States Power to Raise Rates, September 4, 1975.
                                                                                                             51
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3333 Page 62 of 64




Before the Public Service Commission of Minnesota, Testimony on behalf of the Minnesota Energy Agency in
   the Application of Northern States Power to Raise Rates, July 25, 1975

Before the Federal Energy Administration, “Rate Design and Its Relationship to Loan Management,” June, 1975.

Comments before the Federal Power Commission on Proposed Rulemaking RM 75-19 on end Use Rate
  Schedules, May 30, 1975.

Before the Public Utilities Commission of Maine, Testimony in CMP Case No. F.C. 2072, February 7, 1975.

Before the Federal Energy Administration, “Modification or Termination of the State Set-Aside Program,” 1975.

Before the California Public Utilities Commission, Testimony on behalf of the Environmental Defense Fund in
   the Application of Pacific Gas & Electric to raise its rates, Application No. 54279, 1975.

Before the Public Service Commission of the State of Nevada, Testimony on behalf of the Washoe County District
   Attorney’s Office in the Matter of the Application of Sierra Pacific Power Company for Authority to Increase
   Rates for Electric, Gas and Water Service, Docket Nos. 574, 575, and 576, 1974-76

Before the Michigan Public Service Commission, Testimony in the matter of Detroit Edison Company, Case No.
   U-4570 and Consumers Power Company, Case No. U-4576, 1974.

Before the Virginia State Corporation Commission, Testimony on behalf of the Central Virginia Environmental
   League, Case No. 10848, 1974.

Before the Federal Energy Regulatory Commission, Testimony on behalf of the Environmental Defense Fund re
   electricity pricing, October 8, 1974.

Before the New Jersey Public Utility Commission, Supplemental Testimony on behalf of the Environmental
   Defense Fund in PSEG rate increase case, August 8, 1974.

Before the Michigan Public Service Commission, Testimony on behalf of the Environmental Defense Fund in
   Detroit Edison Case No. U-4570, August 8, 1974.

Before the Maryland Public Service Commission, Testimony on behalf of the Environmental Defense Fund in
   Baltimore Gas & Electric Case No. 6700, January 24, 1974.

Before the Public Service Commission of Wisconsin, Supplemental Testimony on behalf of the Environmental
   Defense Fund in Madison Gas & Electric Rate Increase Case 1973.

Before the Federal Power Commission/Federal Energy Regulatory Commission Testimony With Respect to El
   Paso Natural Gas Coal Gasification, 1972.

Before the Federal Power Commission/Federal Energy Regulatory Commission Testimony With Respect to El
   Paso Natural Gas Pricing, 1972.

Comments before various Utility Regulatory Commissions (Maryland, New York, Michigan, New Jersey,
  Arkansas, Maine, California, Florida, Rhode Islands, Minnesota, Connecticut, Massachusetts, Missouri,
  Nevada, New Hampshire, Vermont, Virginia, Wisconsin, Texas, Ontario, Philadelphia, New Mexico,
                                                                                                            52
   Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3334 Page 63 of 64




   Pennsylvania, TVA, Indiana) on Marginal Cost Pricing of Electricity; Conservation; Rate of Return;
   Diversification; Nuclear Cancellation; Sale of Utility Property; and Public Policy, 1972-1976.

Before various Canadian Regulatory Commissions, Testimony on Energy and Telephone Pricing, 1972-1976.

Before the U.S. Postal Rate Commission, Testimony on Marginal Cost Pricing of Postal Rates, 1972.

Before the Federal Communications Commission, Testimony on Telegraph Price Elasticity and Cellular Mobile
   Telephone Pricing, 1972

Before the Public Service Commission of Wisconsin, Testimony on behalf of the Environmental Defense Fund
   in Madison Gas & Electric Rate Increase Case, 1972.

Before the Council on Environmental Quality, US Department of the Interior and Joint Economic Committee on
   the National Environmental Policy Act (NEPA) and the Trans Alaska Pipeline on behalf of the Center for
   Law and Social Policy, Environmental Defense Fund, Wilderness Society and Friends of the Earth (FOE).

Before the Federal Power Commission, Testimony with respect to The Economics of Preservation versus
   Development of Hells Canyon, Hearings Nos. 2243/73, 1969.

Before the Federal Power Commission, Exhibit R-667, Technical Note Estimating the Present Value of a Non-
   Reproducible Asset With Increasing Annual Benefits Over Time, Hearings Nos. 2243/73, 1969.

Before the FCC, Testimony for Western Union Telegraph Company and related Statistical
Analysis of Elasticity of Demand for Public Message Telegraph Service(1968). The Western
Union work included econometric analyses to determine the price elasticity of demand for various
classes of service to change rates from distance related charges to a"postalized" system,and insure
the recovery of required rate of return.

Consultant to Robert R. Nathan Associates, The Impact of Mine Drainage on Recreation (Appendix E,
AppalachianRegionalCommission, 1969). State of New York: an analysis recreation participation to
develop the recreational attributes of Finger Lakes (1969).

Consultant to Mathematica Inc. (Princeton, NJ), estimate an econometric model for the visitor
industry in Hawaii to design state tax and tourist policy. (Visitor Industry and Hawaii’s Economy: A
Benefit Cost Analysis, MATHEMATICA, Inc., Princeton, NJ 1969.)

Wharton School of Finance, The Demand for Water Oriented Recreation, RFF Mimeo, 1967.




                                                                                                        53
Case 3:20-cv-00865-BAS-AHG Document 53-5 Filed 08/10/20 PageID.3335 Page 64 of 64




                                                                                    54
